Exhibit 10.5

EXECUTION COPY

$300,000,000

CREDIT AGREEMENT

Dated April 3, 2012

Among

MOLSON COORS BREWING COMPANY

THE BORROWING SUBSIDIARIES PARTY HERETO

THE LENDERS PARTY HERETO

DEUTSCHE BANK AG NEW YORK BRANCH

As Administrative Agent

DEUTSCHE BANK AG, CANADA BRANCH

As Canadian Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING, INC.

As Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

ARTICLE I Definitions

     1   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      21   

SECTION 1.03.

   Terms Generally      21   

SECTION 1.04.

   Accounting Terms; GAAP      21   

SECTION 1.05.

   Exchange Rates      21   

ARTICLE II The Credits

     22   

SECTION 2.01.

   Commitments      22   

SECTION 2.02.

   Loans and Borrowings      22   

SECTION 2.03.

   Requests for Borrowings      23   

SECTION 2.04.

   [Intentionally Omitted]      24   

SECTION 2.05.

   Canadian Bankers’ Acceptances      24   

SECTION 2.06.

   Funding of Borrowings and B/A Drawings      26   

SECTION 2.07.

   Interest Elections and Contract Periods      27   

SECTION 2.08.

   Termination, Reduction, Increase and Extension of Commitments      28   

SECTION 2.09.

   Repayment of Loans and B/As; Evidence of Debt      30   

SECTION 2.10.

   Prepayment of Loans      31   

SECTION 2.11.

   Fees      32   

SECTION 2.12.

   Interest      33   

SECTION 2.13.

   Alternate Rate of Interest      33   

SECTION 2.14.

   Increased Costs      33   

SECTION 2.15.

   Break Funding Payments      34   

SECTION 2.16.

   Taxes      34   

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      37   

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders      38   

SECTION 2.19.

   Designation of Borrowing Subsidiaries      38   

SECTION 2.20.

   Additional Reserve Costs      39   

SECTION 2.21.

   Defaulting Lenders      39   

ARTICLE III Representations and Warranties

     40   

SECTION 3.01.

   Organization; Powers      40   

SECTION 3.02.

   Authorization; Enforceability      40   

SECTION 3.03.

   Governmental Approvals; No Conflicts      40   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      41   

SECTION 3.05.

   Properties      41   

SECTION 3.06.

   Litigation and Environmental Matters      41   

SECTION 3.07.

   Compliance with Laws and Agreements      41   

SECTION 3.08.

   Investment Company Status      41   

SECTION 3.09.

   Taxes      42   

SECTION 3.10.

   ERISA and Pension Plans      42   

SECTION 3.11.

   Disclosure      42   

SECTION 3.12.

   Margin Stock      42   

SECTION 3.13.

   Subsidiaries; Guarantee Requirement      42   

ARTICLE IV Conditions

     42   

SECTION 4.01.

   Effective Date      42   

SECTION 4.02.

   Closing Date      43   

SECTION 4.03.

   Each Credit Event      44   

SECTION 4.04.

   Actions during Certain Funds Period      44   

SECTION 4.05.

   Initial Credit Event for each Borrowing Subsidiary      44   

ARTICLE V Affirmative Covenants

     45   

SECTION 5.01.

   Financial Statements and Other Information      45   

SECTION 5.02.

   Notices of Material Events      46   

SECTION 5.03.

   Existence; Conduct of Business      47   

 

(i)



--------------------------------------------------------------------------------

SECTION 5.04.

   Payment of Taxes      47   

SECTION 5.05.

   Maintenance of Properties; Insurance      47   

SECTION 5.06.

   Books and Records; Inspection Rights      47   

SECTION 5.07.

   Compliance with Laws      47   

SECTION 5.08.

   Use of Proceeds      47   

SECTION 5.09.

   Guarantee Requirement; Elective Guarantor      47   

ARTICLE VI Negative Covenants

     48   

SECTION 6.01.

   Priority Indebtedness      48   

SECTION 6.02.

   Liens      49   

SECTION 6.03.

   Fundamental Changes      50   

SECTION 6.04.

   Transactions with Affiliates      50   

SECTION 6.05.

   Leverage Ratio      50   

ARTICLE VII Events of Default

     50   

SECTION 7.01.

   Events of Default      50   

SECTION 7.02.

   CAM Exchange      52   

ARTICLE VIII Guarantee

     52   

ARTICLE IX The Agents

     53   

ARTICLE X Miscellaneous

     56   

SECTION 10.01.

   Notices      56   

SECTION 10.02.

   Waivers; Amendments      57   

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver      58   

SECTION 10.04.

   Successors and Assigns      58   

SECTION 10.05.

   Survival      61   

SECTION 10.06.

   Counterparts; Integration; Effectiveness      61   

SECTION 10.07.

   Severability      62   

SECTION 10.08.

   Right of Setoff      62   

SECTION 10.09.

   Governing Law; Jurisdiction; Consent to Service of Process      62   

SECTION 10.10.

   WAIVER OF JURY TRIAL      62   

SECTION 10.11.

   Headings      62   

SECTION 10.12.

   Confidentiality      62   

SECTION 10.13.

   Interest Rate Limitation      63   

SECTION 10.14.

   Conversion of Currencies      63   

SECTION 10.15.

   USA Patriot Act      63   

SECTION 10.16.

   Interest Act (Canada)      64   

SCHEDULES:

 

Schedule 2.01

   Commitments

Schedule 2.17

   Payment Instructions

Schedule 3.06

   Disclosed Matters

Schedule 3.13

   Subsidiary Guarantors

Schedule 6.01

   Existing Priority Indebtedness

Schedule 6.02

   Existing Liens

EXHIBITS:

 

Exhibit A

   Form of Borrowing Request

Exhibit B-1

   Form of Borrowing Subsidiary Agreement

Exhibit B-2

   Form of Borrowing Subsidiary Termination

Exhibit C

   Form of Assignment and Assumption

Exhibit D

   Mandatory Costs Rate

Exhibit E

   Form of Subsidiary Guarantee Agreement

Exhibit F

   Solvency Certificate

Exhibit G

   Forms of Legal Opinions

Exhibit H

   Form of Resolutions and Secretary’s Certificates

Exhibit I

   Form of Closing Date Certificate

 

(ii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 3, 2012 among MOLSON COORS BREWING COMPANY, a
Delaware corporation; MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA
2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP, each a
subsidiary of the Company; the LENDERS party hereto; DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent; and DEUTSCHE BANK AG, CANADA BRANCH, as
Canadian Administrative Agent.

The Borrowers have requested that the Lenders establish the credit facility
provided for herein in an aggregate initial principal amount of US$300,000,000.
The proceeds of the Loans and B/A Drawings made hereunder will be used (i) on
the Closing Date, to finance the Transactions and to pay Transaction Costs and
(ii) after the Closing Date, to provide working capital from time to time for
the Borrowers and their Subsidiaries and for their other general corporate
purposes of the Company and the Subsidiaries. The Lenders are willing to
establish such credit facility upon the terms and subject to the conditions set
forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2012 Senior Notes” means the senior unsecured notes anticipated to be issued by
the Company (or by a Guarantor of the Obligations of the Company or any US
Borrowing Subsidiary) in connection with the financing of the Acquisition.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Company or by Acquisition Sub of all
the outstanding share capital of the Target pursuant to the terms of the
Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement relating to the entire
issued share capital of the Target, dated as of April 3, 2012 among the Seller,
Acquisition Sub and the Company (including all schedules, annexes and exhibits
thereto) as amended, modified and supplemented in accordance with the terms
thereof and hereof.

“Acquisition Longstop Date” means August 2, 2012; provided, that the Acquisition
Longstop Date shall be automatically extended to the earlier of (i) November 2,
2012 and (ii) the “Extended Longstop Date” (as defined in the Acquisition
Agreement), in the event that the “Longstop Date” (as defined in the Acquisition
Agreement) is extended to such Extended Longstop Date pursuant to Section 3.4 of
the Acquisition Agreement (as in effect on the date hereof) for the purpose of
satisfying the requirement thereunder to obtain the “Governmental Approvals” (as
defined in the Acquisition Agreement).

“Acquisition Sub” means the wholly-owned Subsidiary of the Company that will
enter into the Acquisition or any “Permitted Assignee” (as defined in the
Acquisition Agreement) which is a direct or indirect wholly-owned Subsidiary of
the Company.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) 1.00 minus the Statutory Reserves (other than reserves to the
extent covered by Section 2.20) applicable to such Eurocurrency Borrowing.

“Adjusted Global Tranche Percentage” means any Lender’s Global Tranche
Percentage adjusted to exclude from the calculation thereof the Commitment of
any Defaulting Lender. If the Commitments have terminated, the Adjusted Global
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Adjusted Tranche Percentage” means an Adjusted Global Tranche Percentage or an
Adjusted US/UK Tranche Percentage, as applicable.



--------------------------------------------------------------------------------

“Adjusted US/UK Tranche Percentage” means any Lender’s US/UK Tranche Percentage
adjusted to exclude from the calculation thereof the Commitment of any
Defaulting Lender. If the Commitments have terminated, the Adjusted US/UK
Tranche Percentages shall be determined based upon the Commitments most recently
in effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent for the Lenders hereunder, or any successor
administrative agent appointed in accordance with Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Canadian
Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
Eurocurrency Loan with a one-month Interest Period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Applicable Agent” means (a) with respect to (i) a Loan to or Borrowing by the
Company, a US Borrowing Subsidiary or a UK Borrowing Subsidiary or (ii) any
payment hereunder that does not relate to a particular Loan or Borrowing, the
Administrative Agent and (b) with respect to (i) a Loan to or Borrowing by a
Canadian Borrowing Subsidiary or (ii) a B/A, the Canadian Administrative Agent.

“Applicable Canadian Pension Legislation” means, at any time, any Canadian
pension legislation then applicable to any Canadian Borrowing Subsidiary,
including all regulations made thereunder, and all rules, regulations, rulings
and interpretations made or issued by any Governmental Authority having or
asserting jurisdiction in respect thereof, excluding, all such legislation,
rules, regulations, rulings and interpretations applicable to the Canada Pension
Plan, the Quebec Pension Plan and any other similar plan established and
maintained by any Governmental Authority.

“Applicable Creditor” has the meaning set forth in Section 10.14(b).

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurocurrency
Loan or B/A Drawing, or with respect to the Commitment Fees, as the case may be,
the applicable rate per annum set forth below under the caption “Alternate Base
Rate and Canadian Base Rate”, “Eurocurrency and B/A Drawing Rate” or “Commitment
Fee Rate”, as the case may be, based upon the ratings by S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt on such date:

 

Index Debt Ratings

(S&P, Moody’s or Fitch)

   Alternate Base Rate
and Canadian Base
Rate     Eurocurrency
and B/A
Drawing
Rate     Commitment
Fee Rate  

Rating Level 1: ³ BBB+ / Baa1 / BBB+

     0.25 %      1.25 %      0.15 % 

Rating Level 2: ³ BBB / Baa2 / BBB

     0.50 %      1.50 %      0.175 % 

Rating Level 3: ³ BBB- / Baa3 / BBB-

     0.75 %      1.75 %      0.225 % 

Rating Level 4: ³ BB+ / Ba1 / BB+

     1.00 %      2.00 %      0.30 % 

Rating Level 5: £ BB / Ba2 / BB

     1.50 %      2.50 %      0.375 % 

For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Rating Level 5;
(b) (x) if at least two of the Index Debt ratings from each of Moody’s, S&P and
Fitch are in the same Rating Levels, then the pricing will be based on such
Rating Levels; and (y) if the three Index Debt ratings from each of Moody’s, S&P
and Fitch are each in different

 

- 2 -



--------------------------------------------------------------------------------

Rating Level, then the applicable Rating Level shall be the middle Rating Level
of the three such Rating Levels; and (c) if the ratings established by any of
Moody’s, S&P or Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of such rating agency), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01(f) hereof or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if any such rating agency shall cease to be in the business of rating corporate
debt obligations, or if any such rating agency shall not have in effect a rating
for the Index Debt notwithstanding the Company’s good faith efforts to cause
such a rating to be in effect, the Company and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating of the other rating agencies or, if there shall be no such rating,
the applicable ratings of Moody’s, S&P or Fitch most recently in effect.

“Arrangers” means Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc. each in its capacity as a joint lead arranger and joint bookrunner
for the revolving credit facility evidenced by this Agreement.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items which do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease which is terminable by the lessee upon the
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Global
Tranche Lender in accordance with the terms of this Agreement.

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans made
on the same date and as to which a single Contract Period is in effect.

“B/A Equivalent Loan” is defined in Section 2.05(k).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$5,000,000, (c) in the case of a Borrowing denominated in Sterling,
£5,000,000 and (d) in the case of a Borrowing denominated in Euro, €5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn.$1,000,000, (c) in the case of a Borrowing denominated in Sterling,
£1,000,000 and (d) in the case of a Borrowing denominated in Euro, €1,000,000.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 in the form of Exhibit A hereto.

 

- 3 -



--------------------------------------------------------------------------------

“Borrowing Subsidiary” means the Initial Borrowing Subsidiaries and any other
Subsidiary that has been designated as a Borrowing Subsidiary pursuant to
Section 2.19, in each case to the extent any such Borrowing Subsidiary has not
ceased to be a Borrowing Subsidiary as provided in Section 2.19.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Bridge Loan Agreement” means the 364-day Bridge Loan Agreement dated as of
April 3, 2012, as amended, restated, supplemented or otherwise modified, among
the Company, the lenders party thereto and Morgan Stanley Senior Funding, Inc.,
as administrative agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, (a) when used in connection with (i) a
Eurocurrency Loan, (ii) a Loan denominated in Sterling or Euro or (iii) a Loan
made to a UK Borrowing Subsidiary, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, (b) when used in connection with (i) a
Loan denominated in Canadian Dollars or made to a Canadian Borrowing Subsidiary
or (ii) a B/A, the term “Business Day” shall also exclude any day that is not a
day on which banks are open for dealings in deposits in Canadian Dollars in both
Toronto and Montreal and (c) when used in connection with a Loan denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.

“Calculation Date” means the last Business Day of each fiscal quarter of the
Company.

“CAM” means the mechanism for the allocation and exchange of interests in Loans
and other extensions of credit under the several Tranches and collections
thereunder established under Section 7.02.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Section 7.02.

“CAM Exchange Date” means the date on which any event referred to in
paragraph (h) or (i) of Section 7.01 (other than subclause (vii) of
clause (i) of such Section) shall occur in respect of the Company.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange Date and (b) the
denominator shall be the aggregate US Dollar Equivalent (as so determined) of
the Designated Obligations owed to all the Lenders (whether or not at the time
due and payable) immediately prior to the CAM Exchange Date.

“Canadian Administrative Agent” means Deutsche Bank AG, Canada Branch or any
successor thereto appointed in accordance with Article IX.

“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by the Canadian
Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars and made by it in Canada (each
change in such reference rate being effective from and including the date such
change is publicly announced as being effective) and (b) the interest rate per
annum equal to the sum of (i) the CDOR Rate on such day (or, if such rate is not
so reported on the Reuters Screen CDOR Page, the average of the rate quotes for
bankers’ acceptances denominated in Canadian Dollars with a term of 30 days
received by the Canadian Administrative Agent at approximately 10:00 a.m.,
Toronto time, on such day (or, if such day is not a Business Day, on the next
preceding Business Day) from one or more banks of recognized standing selected
by it) and (ii) 0.50% per annum.

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof.

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

- 4 -



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, on any date, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Base Rate”)
or with a term equal to the Contract Period of the relevant B/As (for purposes
of the definition of “Discount Rate”) appearing on the Reuters Screen CDOR
Page (or on any successor or substitute page of such Screen, or any successor to
or substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the Canadian
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto
time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day).

“Certain Funds Default” means a Default or Event of Default occurring under
Section 7.01(a), (b), (c) (but solely with respect to any Certain Funds
Representation), (d) but excluding any breach of (i) Section 5.02,
(ii) Section 5.09, (iii) Section 6.01, (iv) Section 6.02 which results from the
existence of any Lien which is created either by operation of law or otherwise
without the express agreement of the Company or a Subsidiary and (v) the
financial covenant in Section 6.05), (f), (h), (i) or (l).

“Certain Funds Period” means the period commencing on the date hereof and ending
on the earlier of: (a) the Closing Date and (b) the date of the termination of
the Commitments pursuant to Section 2.08(a).

“Certain Funds Representations” means (i) those representations made by or on
behalf of the Target and its subsidiaries in the Acquisition Agreement, but only
to the extent that the Company (or its applicable Subsidiary) has the right to
terminate its obligations to consummate the Acquisition under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement and (ii) those representations and warranties set forth in Sections
3.01 (solely with respect to the Loan Parties’ due organization and valid
existence), 3.02, 3.03(b), (c) and (e) (solely with respect to the Loan Parties’
execution, delivery and performance of the Loan Documents, the borrowing of the
Loans and the use of the proceeds thereof), 3.04(a), 3.08 and 3.12.

“Change in Control” means (a) at any time when the Permitted Holders do not
beneficially own Equity Interests representing more than 50% of the aggregate
voting power for the election of the board of directors represented by the
issued and outstanding Equity Interests of the Company, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), other than any Permitted Holder, of Equity Interests representing more
than 30% of the aggregate voting power for the election of the board of
directors represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
by the board of directors of the Company or a majority in interest of the
Permitted Holders nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Company by any Person or group,
other than any Permitted Holder (it being agreed that for purposes of this
clause (c), no officer of the Company will be deemed to Control the Company by
virtue of his or her position as such).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, rule, guideline or directive (whether
or not having the force of law, but if not having the force of law, being of a
type with which such Person would ordinarily comply) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything in this Agreement to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

 

- 5 -



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Tranche Loans, US/UK
Tranche Loans or Loans made under Commitments established pursuant to
Section 2.08(e) and, when used in reference to any Commitment, refers to whether
such Commitment is a US/UK Tranche Commitment, a Global Tranche Commitment or a
Commitment established pursuant to Section 2.08(e).

“Closing Date” means the date on which the conditions in Section 4.02 are first
satisfied (or waived in accordance with Section 10.02).

“Closing Date Borrowing Request” has the meaning set forth in Section 2.03.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Global Tranche Commitment or a US/UK Tranche Commitment or
any combination thereof (as the context requires).

“Commitment Fees” has the meaning set forth in Section 2.11(a).

“Commitment Letter” means the commitment letter, dated as of April 3, 2012 with
respect to the financing of the Transactions, among the Company and the
Arrangers.

“Competitor” means any Person that competes with any Borrower and its
Subsidiaries in the industries in which they conduct their business.

“Company” means Molson Coors Brewing Company.

“Consolidated EBITDA” means, for any period, consolidated net income of the
Company and the Subsidiaries for such period plus (a) without duplication and to
the extent deducted in determining such consolidated net income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income taxes or capital taxes for such period, (iii) all
amounts attributable to depreciation and amortization (or other impairment of
intangible assets) for such period, (iv) any non-cash charges and non-cash
losses (including any write-off of deferred financing costs and the effects of
purchase accounting) for such period (provided that any cash payment made with
respect to any such non-cash charge or non-cash loss shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made), (v) any extraordinary, unusual or non-recurring charges or losses for
such period, (vi) all costs, fees and expenses during such period related to any
restructuring (including, without limitation, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses), issuance of equity, recapitalization, asset
disposition, acquisition or Indebtedness, (vii) all expenses and charges which
have been reimbursed by a third party, to the extent such reimbursement has not
been included in consolidated net income, (viii) losses realized upon the
disposition of property (other than inventory), (ix) expenses, charges and
losses associated with the sale or discontinuance of any business operation to
the extent such expenses, charges or losses are recorded at or about the time of
such sale or discontinuance, (x) to the extent not included in consolidated net
income, payments received from business interruption insurance or product
recalls and (xi) losses of MillerCoors recognized under equity method
accounting, minus (b) without duplication and to the extent included in
determining consolidated net income of the Company and the Subsidiaries, the sum
of (i) income of MillerCoors recognized under equity method accounting, (ii) any
extraordinary, unusual or nonrecurring gains for such period and (iii) gains
realized upon the disposition of property (other than inventory), all determined
on a consolidated basis in accordance with GAAP, minus (c) to the extent
included in determining consolidated net income of the Company and the
Subsidiaries, cash distributions received by the Company and the Subsidiaries
from MillerCoors, plus (d) without duplication and to the extent not otherwise
included in determining consolidated net income of the Company and its
Subsidiaries, an amount (which amount may be less than zero) equal to (i) the
MillerCoors Average Ownership Percentage for such period multiplied by (ii) the
Consolidated MillerCoors EBITDA for such period. In the event that there shall
have occurred any acquisition or disposition of a business or a business unit
during any period for which Consolidated EBITDA is to be determined, such
determination shall be made on a pro forma basis (in accordance with Regulation
S-X under the Securities Act of 1933) as if such acquisition or disposition and
any related incurrence or repayment of Indebtedness had occurred on the first
day of such period.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the

 

- 6 -



--------------------------------------------------------------------------------

amortization of all fees (including fees with respect to interest rate
protection agreements or other interest rate hedging arrangements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the portion of any rents
payable under capital leases allocable to interest expense in accordance with
GAAP.

“Consolidated MillerCoors EBITDA” means, for any period, consolidated net income
of MillerCoors and its subsidiaries for such period plus (a) without duplication
and to the extent deducted in determining such consolidated net income, the sum
of (i) Consolidated MillerCoors Interest Expense for such period,
(ii) consolidated income tax expense, franchise taxes and state single business
unitary and similar taxes imposed in lieu of income taxes or capital taxes for
such period, (iii) all amounts attributable to depreciation and amortization (or
other impairment of intangible assets) for such period, (iv) any non-cash
charges and non-cash losses (including any write-off of deferred financing costs
and the effects of purchase accounting) for such period (provided that any cash
payment made with respect to any such non-cash charge or non-cash loss shall be
subtracted in computing Consolidated MillerCoors EBITDA during the period in
which such cash payment is made), (v) any extraordinary, unusual or
non-recurring charges or losses for such period, (vi) all costs, fees and
expenses during such period related to any restructuring (including, without
limitation, related severance costs, retention bonuses, relocation expenses,
expenses related to the closure of facilities and similar costs and expenses),
issuance of equity, recapitalization, asset disposition, acquisition or
Indebtedness, (vii) all expenses and charges which have been reimbursed by a
third party, to the extent such reimbursement has not been included in
consolidated net income, (viii) losses realized upon the disposition of property
(other than inventory), (ix) expenses, charges and losses associated with the
sale or discontinuance of any business operation to the extent such expenses,
charges or losses are recorded at or about the time of such sale or
discontinuance and (x) to the extent not included in consolidated net income,
payments received from business interruption insurance or product recalls, minus
(b) without duplication and to the extent included in determining consolidated
net income of the MillerCoors and its subsidiaries, the sum of (i) any
extraordinary, unusual or nonrecurring gains for such period and (ii) gains
realized upon the disposition of property (other than inventory), all determined
on a consolidated basis in accordance with GAAP. In the event that there shall
have occurred any acquisition or disposition of a business or a business unit
during any period for which Consolidated MillerCoors EBITDA is to be determined,
such determination shall be made on a pro forma basis (in accordance with
Regulation S-X under the Securities Act of 1933) as if such acquisition or
disposition and any related incurrence or repayment of Indebtedness had occurred
on the first day of such period.

“Consolidated MillerCoors Interest Expense” means, for any period, the total
interest expense of MillerCoors and its subsidiaries for such period determined
on a consolidated basis in accordance with GAAP, including (a) the amortization
of debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense in accordance with GAAP, (c) commissions, discounts and other
fees and charges owed in respect of letters of credit to the extent included in
interest expense in accordance with GAAP and (d) the portion of any rents
payable under capital leases allocable to interest expense in accordance with
GAAP.

“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Company and the
Subsidiaries, minus (a) all current liabilities of the Company and the
Subsidiaries (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) current maturities of long-term debt) and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets of the Company and the Subsidiaries, all as
set forth in the most recent consolidated balance sheet of the Company and the
Subsidiaries delivered pursuant to Section 5.01 (or, prior to the delivery of
such first balance sheet pursuant to Section 5.01, pursuant to Section 5.01(a)
or (b) of the Existing Credit Agreement.

“Consolidated Total Debt” means, at any time, an amount equal to (X) all
Indebtedness of the Company and the Subsidiaries at such time (other than
obligations referred to in clause (i) of the definition of “Indebtedness” and
obligations in respect of surety bonds to the extent they support liabilities
that do not themselves constitute Indebtedness), net of all cash and cash
equivalents of the Company and the Subsidiaries at such time (including any
amount on deposit in a Prepayment Account established pursuant to
Section 2.10(d)) plus (Y) an amount equal to (i) the MillerCoors Ownership
Percentage at such time multiplied by (ii) all Indebtedness of MillerCoors and
its subsidiaries at such time (other than obligations referred to in
clause (i) of the definition of “Indebtedness” and

 

- 7 -



--------------------------------------------------------------------------------

obligations in respect of surety bonds to the extent they support liabilities
that do not themselves constitute Indebtedness), net of all cash and cash
equivalents of MillerCoors and its subsidiaries at such time, determined in each
case, without duplication, on a consolidated basis in accordance with GAAP.

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or
180 days thereafter, as the applicable Canadian Borrowing Subsidiary may elect
or, to the extent available from all Global Tranche Lenders, such other number
of days requested by the applicable Canadian Borrowing Subsidiary (each such
election hereunder to be subject to availability); provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Note” means the €500,000,000 zero coupon Convertible Bond due 2013
issued or to be issued on or about the Closing Date by Molson Coors Holdco Inc.,
a Delaware corporation and guaranteed by the Company, to the Seller, as amended,
modified and supplemented in accordance with the terms thereof and hereof.

“DBNY” means Deutsche Bank AG New York Branch.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both, as set forth in Article VII, would
become an Event of Default.

“Defaulting Lender” means any Lender that (a) (i) in the case of any Loan to be
made on the Closing Date, has failed to fund any portion of its Loans on the
Closing Date, and (ii) in the case of any Loan to be made after the Closing
Date, has failed to fund any portion of its Loans within two Business Days of
the date required to be funded by such Lender hereunder, (b) has notified the
Company, the Administrative Agent or any Lender in writing, or has stated
publicly, that such Lender does not intend or expect to comply with any of its
funding obligations under this Agreement, (c) unless subject to a good faith
dispute, has failed to confirm in writing to the Administrative Agent upon its
request (or at the request of the Company), within three Business Days after
such request is received by such Lender (provided that (i) in the case of any
request made prior to the Closing Date, such Lender shall cease to be a
Defaulting Lender upon receipt of such confirmation prior to the Closing Date by
the Administrative Agent and (ii) in the case of any request made on and after
the Closing Date, such Lender shall cease to be a Defaulting Lender upon receipt
of such confirmation by the Administrative Agent), that such Lender will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by such Lender hereunder
within two Business Days of the date when due, unless such amount is the subject
of a good faith dispute, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not qualify as
a “Defaulting Lender” solely as the result of the acquisition or maintenance of
an ownership interest in such Lender or any Person controlling such Lender, or
the exercise of control over such Lender or any Person controlling such Lender,
by a governmental authority or an instrumentality thereof.

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) principal of and interest on the Loans, (b) amounts payable in respect of
B/As at the maturity thereof, and (c) Commitment Fees in respect of this
Agreement, in each case regardless of whether then due and payable.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

- 8 -



--------------------------------------------------------------------------------

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Global Tranche Lender which is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or, (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Canadian Administrative Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Canadian Administrative Agent by the
Schedule I Reference Lenders as the percentage discount rate at which each such
bank would, in accordance with its normal practices, at approximately
10:00 a.m., Toronto time, on such day, be prepared to purchase bankers’
acceptances accepted by such bank having a face amount and term comparable to
the face amount and Contract Period of such B/A, and (b) for a Global Tranche
Lender which is a Non-Schedule I Lender, the lesser of (i) the CDOR Rate
applicable to such B/A plus 0.10% per annum and (ii) the arithmetic average (as
determined by the Canadian Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1%) quoted to the Canadian Administrative Agent by the Non-Schedule I
Reference Lenders as the percentage discount rate at which each such bank would,
in accordance with its normal practices, at approximately 10:00 a.m., Toronto
time, on such day, be prepared to purchase bankers’ acceptances accepted by such
bank having a face amount and term comparable to the face amount and Contract
Period of such B/A.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 are first satisfied (or waived in accordance with Section 10.02).

“Elective Guarantor” has the meaning assigned to such term in Section 5.09(b).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all applicable and legally binding laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to environmental or workplace health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan;

 

- 9 -



--------------------------------------------------------------------------------

(d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Rate” means on any day, (a) with respect to either Euro or Sterling in
relation to US Dollars, the rate at which such currency may be exchanged into US
Dollars, as set forth at approximately 11:00 a.m., London time, on such day on
the Bloomberg Index WCR page for such currency, or if such rate does not appear
on the Bloomberg Index WCR, on the Reuters World Currency Page for such currency
(and in the event that such rate does not appear on any Reuters World Currency
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company; provided that if at the time of any such
determination, for any reason, no such rate is being quoted, the Administrative
Agent may, after consultation with the Company, use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error), and (b) with respect to Canadian Dollars in
relation to US Dollars, the spot rate quoted by the Bank of Canada as its noon
spot rate at which Canadian Dollars are exchangeable around noon on such day
into US Dollars; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may, after
consultation with the Company, use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means, with respect to any Lender or Agent or any other
recipient of any payment to be made by or on account of any obligation of a
Borrower hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income or net profits by the United States of America (or any political
subdivision thereof), or by the jurisdiction under which such recipient is
organized or incorporated or in which its principal office or applicable lending
office is located (or any political subdivision thereof) or, if different, any
jurisdiction in which it is treated as resident for tax purposes, (b) any branch
profits Taxes imposed by the United States of America (or any political
subdivision thereof) or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) any withholding Tax that is imposed (other
than solely as a result of the operation of the CAM) (i) by the United States of
America (or any political subdivision thereof) on payments made by the Company
or any US Borrowing Subsidiary, (ii) by the United Kingdom on payments made by
any UK Borrowing Subsidiary or (iii) by Canada (or any political subdivision
thereof) on payments made by any Canadian Borrowing Subsidiary, in any case to
the extent such Tax (A) is in effect and would apply, including with prospective
effect, as of the date (i) such Lender or Agent becomes a party to this
Agreement or (ii) such other recipient first becomes entitled to receive any
payment to be made by or on account of any obligation of a Borrower hereunder or
(B) relates to payments received by a Lender Affiliate or a new lending office
designated by such Lender and is in effect and would apply at the time such
Lender Affiliate or such lending office is designated, in each case except to
the extent that such Lender, Agent or Lender Affiliate (or assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
Tax pursuant to Section 2.16(a) and provided that in the case of a Lender, Agent
or Lender Affiliate (or assignee, if any) required to complete an application
for a reduced withholding tax rate under an applicable income tax treaty with
the United Kingdom in order to receive the benefit of such reduced withholding
tax rate, the rate of withholding in effect on the date on which such
application is approved (in the event such application is in fact approved)
shall be deemed to be the rate in effect on the date on which such Lender, Agent
or Lender Affiliate (or assignee, if any) becomes a party to this Agreement,
(d) any United States federal withholding Taxes imposed by FATCA, (e) any
withholding Tax that is attributable to any Lender’s or Agent’s failure to
comply with Sections 2.16(e) and/or 2.16(f) and (f) Taxes imposed by any
jurisdiction (i) in which such Borrower is not organized or resident for Tax
purposes, (ii) through which no

 

- 10 -



--------------------------------------------------------------------------------

payment is made by or on behalf of such Borrower under this Agreement, and
(iii) with respect to which there is no other connection between the making of a
payment by or on behalf of such Borrower under this Agreement and such
jurisdiction that would directly result in the imposition of Taxes by such
jurisdiction on that payment.

“Existing Credit Agreement” means the Credit Agreement dated as of April 12,
2011, as amended, among the Company, the borrowing subsidiaries party thereto,
the lenders party thereto, Deutsche Bank AG New York Branch, as administrative
agent and Deutsche Bank AG, Canada Branch, as Canadian administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amendment or revision thereof so long as such amendment or
revision is substantially similar to Sections 1471 to 1474 of the Code as of the
date of this Agreement, together in each case with any current or future
regulations, guidance or official interpretations thereof (including any revenue
ruling, revenue procedure, notice or similar guidance issued by the United
States Internal Revenue Service).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means, collectively, (a) the fee letter, dated as of April 3, 2012,
among the Company and the Arrangers and (b) the administrative agent fee letter,
dated as of April 3, 2012, between the Company and the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Fitch” means Fitch Ratings Ltd.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof.

“GAAP” means generally accepted accounting principles in the United States of
America, as construed in accordance with Section 1.04.

“Global Tranche Borrowing” means a Borrowing comprised of Global Tranche Loans.

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Loans
pursuant to Section 2.01(a), to accept and purchase B/As pursuant to
Section 2.05, expressed as an amount representing the maximum aggregate
permitted amount of such Global Tranche Lender’s Global Tranche Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 10.04. The initial amount of
each Global Tranche Lender’s Global Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Global
Tranche Lender shall have assumed its Global Tranche Commitment, as applicable.
The aggregate amount of the Global Tranche Commitments on the date hereof is
US$300,000,000.

“Global Tranche Credit Exposure” means, on any date, the sum of (a) the
aggregate principal amount of the Global Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date, (b) the US Dollar Equivalent on such date of the aggregate
principal amount of the Global Tranche Loans denominated in Canadian Dollars,
Sterling and Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date and (c) the US Dollar Equivalent on such date of
the aggregate face amount of the B/As accepted by the Global Tranche Lenders and
outstanding on such date taking into account any B/As to be drawn or that mature
on such date. The Global Tranche Credit Exposure of any Lender at any time shall
be such Lender’s Global Tranche Percentage of the total Global Tranche Credit
Exposure at such time.

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or with
outstanding Global Tranche Credit Exposure.

 

- 11 -



--------------------------------------------------------------------------------

“Global Tranche Loan” means a Loan made by a Global Tranche Lender pursuant to
Section 2.01(a). Each Global Tranche Loan denominated in US Dollars and made to
the Company, a US Borrowing Subsidiary or a Canadian Borrowing Subsidiary shall
be a Eurocurrency Loan or an ABR Loan, each Global Tranche Loan denominated in
US Dollars and made to a UK Borrowing Subsidiary shall be a Eurocurrency Loan,
each Global Tranche Loan denominated in Canadian Dollars and made to a Canadian
Borrowing Subsidiary shall be a Canadian Base Rate Loan, each Global Tranche
Loan denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each Global Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

“Global Tranche Percentage” means, with respect to any Global Tranche Lender,
the percentage of the total Global Tranche Commitments represented by such
Lender’s Global Tranche Commitment. If the Global Tranche Commitments have
terminated or expired, the Global Tranche Percentages shall be determined based
upon the Global Tranche Commitments most recently in effect, giving effect to
any assignments.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, any other nation or any political subdivision
thereof, whether state, provincial, territorial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (a “Guarantor”) means any obligation, contingent
or otherwise, of the Guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
Guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the Primary Obligor so as to enable the Primary
Obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

“Guarantee Requirement” means, at any time, the requirement that the Subsidiary
Guarantee Agreement (or a supplement referred to therein) shall have been
executed by (i) Molson Coors Capital Finance ULC, Molson Coors International
General, ULC, Coors International Holdco, ULC, Molson Coors Callco ULC, Molson
Canada 2005 and any other Foreign Subsidiary that Guarantees or is otherwise
liable for any of the Senior Notes (as Guarantors of the Obligations),
(ii) Molson Coors Holdco Inc. (on and following the date of the issuance of the
Convertible Note) and each Significant Subsidiary (excluding any Foreign
Subsidiary) existing at such time (as Guarantors of the Obligations), (iii) each
Canadian Subsidiary (excluding Molson Coors Capital Finance ULC, Molson Coors
International General, ULC, Coors International Holdco, ULC, Molson Coors Callco
ULC and Molson Canada 2005 and any other Foreign Subsidiary that Guarantees or
is otherwise liable for the any of Senior Notes) existing at such time that is a
Significant Subsidiary (as Guarantor of the Obligations of the Canadian
Borrowing Subsidiaries, other than its own Obligations as a Canadian Borrowing
Subsidiary) and (iv) each UK Subsidiary existing at such time that is a
Significant Subsidiary (as Guarantor of the Obligations of the UK Borrowing
Subsidiaries, other than its own Obligations as a UK Borrowing Subsidiary), and
in each case shall have been delivered to the Administrative Agent and shall be
in full force and effect; provided, however, that, with respect to any Person
that becomes a Significant Subsidiary (other than a Foreign Subsidiary that is
not a Canadian Subsidiary, a UK Subsidiary or a Foreign Subsidiary that
Guarantees or is otherwise liable for the Senior Notes) after the date hereof,
the Guarantee Requirement shall be satisfied, subject to Section 4.02(d), if
such Person executes a supplement to the Subsidiary Guarantee Agreement within
15 days after it becomes a Significant Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement. The
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay to the counterparty thereunder in accordance
with the terms of such Hedging Agreement if such Hedging Agreement were
terminated at such time.

 

- 12 -



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds (other than
performance bonds), debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (other than
customary title retention provisions in supply contracts entered into in the
ordinary course of business with payment terms not exceeding 90 days), (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided, that the amount of Indebtedness of such Person existing at any time
under this clause shall be deemed to be an amount equal to the maximum amount
secured by (or the holder of which has a right to be secured by) such Lien
pursuant to the terms of the instruments embodying such Indebtedness of others,
(g) all Guarantees by such Person of Indebtedness of others, provided, that the
amount of any such Guarantee at any time shall be deemed to be an amount equal
to the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantee, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all Securitization Transactions of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes imposed on account of any Obligation of any
Borrower or Guarantor hereunder, other than Excluded Taxes and Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this Agreement and (ii) not benefited by any other
credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum prepared,
or to be prepared pursuant to the Commitment Letter by the Arrangers and the
Company in connection with the primary syndication of the Commitments and the
Loans relating to the Borrowers and the Transactions.

“Initial Borrowing Subsidiaries” means Molson Coors Brewing Company (UK)
Limited, Molson Canada 2005, Molson Coors Canada Inc. and Molson Coors
International LP.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing or B/A Drawing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of
three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available from all Lenders, nine or twelve months),
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

- 13 -



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01, their successors and any
other Person that shall have become a Lender hereunder pursuant to
Section 2.08(d) or 10.04, other than any such Person that ceases to be a party
hereto pursuant to Section 10.04.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total Debt at
such time to (b) Consolidated EBITDA for the most recent period of four
consecutive fiscal quarters of the Company ended at or prior to such time.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Applicable Agent at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in the currency of such Borrowing (as reflected on the applicable
Telerate screen), for a period equal to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) equal to the
arithmetic average of the respective rates per annum at which deposits in the
applicable currency approximately equal in principal amount to such Eurocurrency
Borrowing and for a maturity comparable to such Interest Period are offered in
immediately available funds to the London branches of the Reference Banks in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of equity securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Loan” means a loan made pursuant to Section 2.01.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement and any
promissory note delivered pursuant to this Agreement.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

“Local Time” means (a) with respect to (i) a Loan or Borrowing or (ii) a B/A, a
US Borrowing Subsidiary or a Canadian Borrowing Subsidiary, New York time, and
(b) with respect to a Loan to or a Borrowing by a UK Borrowing Subsidiary,
(A) in connection with any notice related to such Loan or Borrowing, New York
time, and (B) in connection with the funding of or any payment of the principal
of or interest on such Loan or Borrowing, London time.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their material obligations under the Loan Documents or (c) the rights of
or benefits available to the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and B/As), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000.

 

- 14 -



--------------------------------------------------------------------------------

“Maturity Date” means the fourth anniversary of the Closing Date, unless such
day is not a Business Day, then it shall be the immediately preceding Business
Day.

“MillerCoors” means MillerCoors LLC, a Delaware limited liability company.

“MillerCoors Average Ownership Percentage” means, for any period, (i) the sum
for each day during such period of the MillerCoors Ownership Percentage for such
day (determined at the close of business on such day) divided by (ii) the
aggregate number of days during such period.

“MillerCoors Ownership Percentage” means, at any time, the percentage (expressed
as a decimal) of the Equity Interests representing the aggregate economic
interests of MillerCoors that are owned directly or indirectly by the Company.

“Molson” means Molson Inc., a Canadian corporation.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Non-Schedule I Lender” means any Global Tranche Lender not named on Schedule I
to the Bank Act (Canada).

“Non-Schedule I Reference Lender” means Deutsche Bank AG, Canada Branch.

“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) all reimbursement obligations of any Borrower in
respect of B/As accepted hereunder and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding and
including the Obligations of the Company under Article VIII), of the Loan
Parties under this Agreement and the other Loan Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, or similar taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of this Agreement
or any other Loan Document other than an Assignment and Assumption and a sale of
a participation pursuant to Section 10.04.

“Participant” has the meaning set forth in Section 10.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means a pension plan which is maintained or contributed to by any
Canadian Borrowing Subsidiary for its employees or former employees other than
the Canada Pension Plan, the Quebec Pension Plan or any similar plan established
and maintained by any Governmental Authority.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes of any kind, unemployment insurance, pension
obligations and other types of social security, workers’ compensation and
vacation pay, that are not yet due or required to be paid (or are not more than
30 days overdue) or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in good faith by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

- 15 -



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);

(f) easements, restrictions, rights-of-way and similar encumbrances or charges
on real property imposed by law or any restrictions imposed by any grant from
Her Majesty in Right of Canada or any province or territory of Canada or arising
in the ordinary course of business that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Company or any
Subsidiary;

(g) any interest or title of a lessor in the property subject to any lease other
than a capital lease or a lease entered into as part of a Sale-Leaseback
Transaction, in each case permitted under Section 6.01;

(h) Liens in favor of customs or revenue authorities imposed by law and arising
in the ordinary course of business in connection with the importation of goods;

(i) interests of suppliers in respect of customary title retention provisions in
supply contacts entered into in the ordinary course of business and with payment
terms not exceeding 90 days; and

(j) rights of set-off or combination or consolidation in favor of financial
institutions (other than in respect of amounts deposited to secure
Indebtedness);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means (a) (i) the Adolph Coors, Jr. Trust, (ii) any trustee
of such Trust acting in its capacity as such, (iii) any Person that is a
beneficiary of such trust on the date hereof, (iv) any other trust or similar
arrangement for the benefit of such beneficiaries, (v) the successors of any
such Persons and (vi) any Persons Controlled by such Persons; and
(b) (i) Pentland Securities (1981) Inc., a Canadian corporation,
(ii) Lincolnshire Holdings Inc., (iii) Nooya Investments Inc., (iv) Eric Molson
and Stephen Molson, their spouses, their estates, their lineal descendants and
any trusts for the benefit of such Persons (including, as to any common stock of
the Company held by it for the benefit of such Persons, the trust established
under the Voting and Exchange Trust Agreement (as defined in the Combination
Agreement dated as of July 21, 2004 between the Company and Molson), (v) the
successors of any such Persons and (vi) any Persons Controlled by such Persons.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in money market mutual funds that (i) comply with the criteria
set forth in Rule 2a-7 adopted by the SEC under the Investment Company Act of
1940, (ii) are rated AAA by S&P and AAA by Moody’s and (iii) have portfolio
assets in excess of US$2,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

- 16 -



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Account” has the meaning set forth in Section 2.10(d).

“Prime Rate” means (a) except in the case of any Borrowing in US Dollars by a
Canadian Borrowing Subsidiary, the rate of interest per annum publicly announced
from time to time by DBNY as its prime rate in effect at its principal office in
New York and (b) in the case of any Borrowing in US Dollars by a Canadian
Borrowing Subsidiary, the rate of interest per annum publicly announced from
time to time by Deutsche Bank AG, Canada Branch as its reference rate in effect
at its principal office in Toronto for loans made in Canada and denominated in
US Dollars. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of any
Subsidiary (other than any Subsidiary that shall be a Subsidiary Guarantor with
respect to all the Obligations under the Subsidiary Guarantee Agreement),
(b) all Indebtedness of the Company or any Subsidiary that is secured by any
Lien on any asset of the Company or any Subsidiary, (c) all Indebtedness of the
Company or any Subsidiary (including any Subsidiary Guarantor) that is referred
to in clause (k) of the definition of Indebtedness in this Section 1.01 and
(d) all Attributable Debt of the Company or any Subsidiary (including any
Subsidiary Guarantor) in respect of Sale-Leaseback Transactions.

“Projections” has the meaning assigned to such term in Section 3.11.

“Qualifying Lender” means a Lender which is, on the date a payment of interest
falls due under this Agreement, (a) beneficially entitled to, and within the
charge to United Kingdom corporation tax in respect of, that payment and that is
a Lender in respect of an advance made by a person that was a bank as defined in
section 879 of the Income Tax Act 2007 at the time the advance was made,
(b) subject to HM Revenue & Customs first granting a direction to that effect
under Regulation 2 of the Double Taxation Relief (Taxes on Income) (General)
Regulations 1970 (SI 1970/488), a person to whom that payment may be made
without deduction or withholding for or on account of United Kingdom taxes by
reason of an applicable double taxation treaty between the United Kingdom and
the country in which that Lender is, or is treated as, resident (any such person
described in this clause (b) and that does not otherwise qualify as a
“Qualifying Lender” pursuant to clause (a) or clause (c) of this definition, a
“Treaty Lender”), or (c) beneficially entitled to that payment and is (i) a
company resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership each member of which is a company falling within the foregoing
clause (i) or clause (iii) below or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing its chargeable profits (within the meaning
given by Section 19 of the Corporation Tax Act 2009).

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period (which,
in the case of any Eurocurrency Loan, shall be date two Business Days prior to
the commencement of such Interest Period). If such quotations would normally be
given by prime banks on more than one day, the Quotation Day will be the last of
such days.

“Receivables” means accounts receivable (including, without limitation, all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced and whether or not earned
by performance) and payments owing to the Company or any Subsidiary from public
house businesses in respect of loans made by the Company or any Subsidiary to
such businesses.

“Reference Banks” means Deutsche Bank AG and any other bank reasonably selected
by the Administrative Agent in consultation with the Company.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

- 17 -



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

“Reset Date” has the meaning assigned to such term in Section 1.05.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments pursuant to Section 2.08 or Section 7.01.

“Revolving Borrowing” means a Global Tranche Borrowing or a US/UK Tranche
Borrowing.

“Revolving Credit Exposure” means, as to each Lender, such Lender’s Global
Tranche Credit Exposure and US/UK Tranche Credit Exposure.

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and, as part of such
arrangement, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred; provided that any such arrangement entered into within 180 days
after the acquisition, construction or substantial improvement of the subject
property shall not be deemed to be a “Sale-Leaseback Transaction”.

“S&P” means Standard & Poor’s.

“Schedule I Lender” means any Global Tranche Lender named on Schedule I to the
Bank Act (Canada).

“Schedule I Reference Lenders” means Bank of Montreal, The Toronto-Dominion
Bank, and any other Schedule I Lender as may be agreed by the Company and the
Canadian Administrative Agent from time to time.

“Securitization Transaction” means (a) any transfer by the Company or any
Subsidiary of Receivables or interests therein (together, if the Company elects,
with all collateral securing such Receivables, all contracts and contract rights
and all guarantees or other obligations in respect of such Receivables, all
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving such Receivables and all proceeds of any of the
foregoing) (i) to a trust, partnership, corporation or other entity (other than
the Company or a Subsidiary that is not an SPE Subsidiary), which transfer is
funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of indebtedness or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such Receivables or interests in Receivables, or
(ii) directly to one or more investors or other purchasers (other than the
Company or any Subsidiary that is not an SPE Subsidiary), or (b) any transaction
in which the Company or a Subsidiary incurs Indebtedness or other obligations
secured by Liens on Receivables. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be (A) in the case of
a transaction described in clause (a) of the preceding sentence, the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in such clause or, if there shall be no such principal or stated amount, the
uncollected amount of the Receivables transferred pursuant to such
Securitization Transaction net of (i) any such Receivables that have been
written off as uncollectible and (ii) any retained or other interests held by
the Company or any Subsidiary, and (B) in the case of a transaction described in
clause (b) of the preceding sentence, the aggregate outstanding principal amount
of the Indebtedness secured by Liens on the subject Receivables. Solely for
purposes of computing clause (Y) in the definition of “Consolidated Total Debt”,
references in this definition (and in terms used in this definition) to
“Company” and “Subsidiary” shall instead be deemed to refer to MillerCoors and
its subsidiaries.

“Seller” means Starbev L.P., a limited partnership formed and organized under
the laws of Jersey.

“Senior Notes” means each of the (a) senior unsecured notes issued by (i) Coors
Brewing Company on May 7, 2002, as amended, restated and supplemented from time
to time and (ii) Molson Coors Capital Finance ULC and Molson Coors International
LP on September 22, 2005, as amended, restated and supplemented from time to
time, (b) convertible senior notes issued by the Company on June 15, 2007, as
amended, restated and supplemented from time to time, and (c) series A notes
issued by Molson Coors International LP on October 16, 2010.

 

- 18 -



--------------------------------------------------------------------------------

“Significant Subsidiary” means (a) each Borrowing Subsidiary, (b) each
Subsidiary that directly or indirectly owns or Controls any other Significant
Subsidiary, (c) each Subsidiary identified as a Significant Subsidiary on
Schedule 3.13, (d) each Subsidiary designated from time to time by the Company
as a Significant Subsidiary by written notice to the Administrative Agent,
(e) each Domestic Subsidiary (other than an SPE Subsidiary) that is an obligor
or Guarantor in respect of any Material Indebtedness, and (f) each other
Subsidiary (other than an SPE Subsidiary) (i) the Consolidated EBITDA of which
for the most recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, pursuant to
Section 5.01(a) or (b) of the Existing Credit Agreement) was more than the
lesser of (A) 5% of the Company’s Consolidated EBITDA for such period and
(B) US$37,500,000 or (ii) the consolidated assets of which as of the last day of
the most recent period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any such
statements, pursuant to Section 5.01(a) or (b) of the Existing Credit Agreement)
were greater than 5% of the Company’s consolidated total assets as of such date
as shown on such financial statements. The Company covenants that if the total
consolidated assets or the Consolidated EBITDA of the Significant Subsidiaries,
together with the directly owned assets of the Company and the portion of
Consolidated EBITDA directly attributable to income and cash flows of the
Company, represent less than 90% of the consolidated total assets or
Consolidated EBITDA of the Company at any relevant date or for any relevant
period referred to above, the Company will designate Subsidiaries as Significant
Subsidiaries as contemplated by clause (d) of the preceding sentence as
necessary to eliminate such deficiency. For purposes of making the
determinations required by this definition, the Consolidated EBITDA and assets
of Foreign Subsidiaries shall be converted into US Dollars at the rates used in
preparing the consolidated balance sheets of the Company.

“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions.

“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made or funded to which banks
in such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Loans in such currency are determined, in each case
expressed as a decimal.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit E, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders and the Agents.

“Subsidiary Guarantors” means each Person listed on Schedule 3.13 and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the successors and assigns of each such Person, but excluding any
Person that ceases to be a Subsidiary Guarantor in accordance with the
provisions of the Loan Documents.

“Target” means Starbev Holdings S.à r.l., a company incorporated in the Grand
Duchy of Luxembourg.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties or additions to tax thereon.

“Term Loan Agreement” means the Term Loan Agreement dated as of April 3, 2012,
as amended, restated, supplemented or otherwise modified, among the Company, the
lenders party thereto and Deutsche Bank AG New York Branch, as administrative
agent.

 

- 19 -



--------------------------------------------------------------------------------

“Tranche” means a category of Commitments and the extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the Global Tranche Commitments, the Global Tranche Loans and the
B/As, (b) the US/UK Tranche Commitments and the US/UK Tranche Loans and (c) any
Class of Commitments and Loans established pursuant to Section 2.08(e).

“Tranche Percentage” means a Global Tranche Percentage or a US/UK Tranche
Percentage.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the Acquisition, the borrowing
of Loans, the incurrence by the Borrowers of any other Indebtedness to finance
the Acquisition and the use of the respective proceeds thereof on the Closing
Date.

“Transaction Costs” means the total cost of the fees, commissions and expenses
related to the Transactions.

“Treaty Lender” has the meaning set forth in the definition of “Qualifying
Lender”.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Canadian Base Rate.

“UK Borrowing Subsidiary” means any Borrowing Subsidiary organized under the
laws of England and Wales.

“UK Subsidiary” means a Subsidiary organized under the laws of England and
Wales.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is organized under
the laws of the United States of America or any state thereof.

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars, Sterling or Euro, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to Canadian Dollars, Sterling or Euro, as the case
may be, at the time in effect under the provisions of such Section.

“US/UK Tranche Borrowing” means a Borrowing comprised of US/UK Tranche Loans.

“US/UK Tranche Commitment” means, with respect to each US/UK Tranche Lender, the
commitment of such US/UK Tranche Lender to make US/UK Tranche Loans pursuant to
Section 2.01(b), expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s US/UK Tranche Credit Exposure hereunder, as
such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 10.04. The initial amount of each
US/UK Tranche Lender’s US/UK Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such US/UK Tranche Lender
shall have assumed its US/UK Tranche Commitment, as applicable. The aggregate
amount of the US/UK Tranche Commitments on the date hereof is US$0.

“US/UK Tranche Credit Exposure” means, on any date, the sum of (a) the aggregate
principal amount of the US/UK Tranche Loans denominated in US Dollars
outstanding on such date taking into account any such Loans to be made or repaid
on such date and (b) the US Dollar Equivalent on such date of the aggregate
principal amount of US/UK Tranche Loans denominated in Canadian Dollars,
Sterling or Euro outstanding on such date taking into account any such Loans to
be made or repaid on such date. The US/UK Tranche Credit Exposure of any Lender
at any time shall be such Lender’s US/UK Tranche Percentage of the total US/UK
Tranche Credit Exposure at such time.

“US/UK Tranche Lender” means a Lender with a US/UK Tranche Commitment or with
outstanding US/UK Tranche Credit Exposure.

“US/UK Tranche Loan” means a Loan made by a US/UK Tranche Lender pursuant to
Section 2.01(b). Each US/UK Tranche Loan denominated in US Dollars and made to
the Company or a US Borrowing Subsidiary shall be a Eurocurrency Loan or an ABR
Loan, each US/UK Tranche Loan denominated in US Dollars and made to

 

- 20 -



--------------------------------------------------------------------------------

a UK Borrowing Subsidiary shall be a Eurocurrency Loan, each US/UK Tranche Loan
denominated in Canadian Dollars and made to the Company or a US Borrowing
Subsidiary shall be a Eurocurrency Loan and each US/UK Tranche Loan denominated
in Sterling or Euro shall be a Eurocurrency Loan.

“US/UK Tranche Percentage” means, with respect to any US/UK Tranche Lender, the
percentage of the total US/UK Tranche Commitments represented by such Lender’s
US/UK Tranche Commitment. If the US/UK Tranche Commitments have terminated or
expired, the US/UK Tranche Percentages shall be determined based upon the US/UK
Tranche Commitments most recently in effect, giving effect to any assignments.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US/UK
Tranche Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “US/UK Tranche Eurocurrency Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “US/UK Tranche Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “US/UK Tranche
Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties.
References herein to the taking of any action hereunder of an administrative
nature by any Borrower shall be deemed to include references to the Company
taking such action on such Borrower’s behalf and the Agents are expressly
authorized to accept any such action taken by the Company as having the same
effect as if taken by such Borrower.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that amounts of
Indebtedness and interest expense shall be calculated hereunder without giving
effect to FAS 150 (Accounting for Certain Financial Instruments with
Characteristics of both Liabilities and Equity); provided further that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith (it being understood that the financial
statements delivered under Section 5.01(a) or (b) shall in all cases be prepared
in accordance with GAAP as in effect at the applicable time). Anything in this
Agreement to the contrary notwithstanding, any obligation of a Person under a
lease (whether existing as of the Effective Date or entered into in the future)
that is not (or would not be) required to be classified and accounted for as a
capital lease on the balance sheet of such Person under GAAP as in effect at the
time such lease is entered into shall not be treated as a capital lease solely
as a result of (x) the adoption of any changes in, or (y) changes in the
application of, GAAP after such lease is entered into.

SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to Canadian Dollars,
Sterling or Euro and (ii) give notice thereof to the Lenders and the Company.
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant

 

- 21 -



--------------------------------------------------------------------------------

Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Section 10.14 or any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting any amounts between
US Dollars and Canadian Dollars, Sterling or Euro.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date and each
date on which Loans denominated in Canadian Dollars, Sterling or Euro are made,
or B/As are accepted and purchased, the Administrative Agent shall (i) determine
the aggregate amount of each of the Global Tranche Credit Exposure and the US/UK
Tranche Credit Exposure (after giving effect to any Loans made or repaid or B/As
purchased or repaid, drawn or expired on such date) and (ii) notify the Lenders
and the Company of the results of such determination.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Global Tranche Lender agrees, from time to time during the
Revolving Availability Period, (i) to make Global Tranche Loans to the Company
and US Borrowing Subsidiaries in US Dollars, Canadian Dollars, Sterling and
Euro, (ii) to make Global Tranche Loans to the Canadian Borrowing Subsidiaries
in Canadian Dollars and US Dollars, (iii) to make Global Tranche Loans to the UK
Borrowing Subsidiaries in US Dollars, Sterling and Euro and (iv) to accept and
purchase drafts drawn by the Canadian Borrowing Subsidiaries in Canadian Dollars
as B/As, in each case in an aggregate principal amount at any time outstanding
that will not result in (A) such Lender’s Global Tranche Credit Exposure
exceeding its Global Tranche Commitment or (B) the aggregate amount of the
Lenders’ Global Tranche Credit Exposures exceeding the aggregate amount of the
Global Tranche Commitments.

(b) Subject to the terms and conditions set forth herein, each US/UK Tranche
Lender agrees, from time to time during the Revolving Availability Period,
(i) to make US/UK Tranche Loans to the Company and the US Borrowing Subsidiaries
in US Dollars, Sterling and Euro and (ii) to make US/UK Tranche Loans to the UK
Borrowing Subsidiaries in US Dollars, Sterling and Euro, in each case in an
aggregate principal amount at any time outstanding that will not result in
(A) such Lender’s US/UK Tranche Credit Exposure exceeding its US/UK Tranche
Commitment or (B) the aggregate amount of the Lenders’ US/UK Tranche Credit
Exposures exceeding the aggregate amount of the US/UK Tranche Commitments.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, (i) each Global Tranche Borrowing shall be
comprised entirely of (A) in the case of a Borrowing denominated in US Dollars
and made by the Company, a US Borrowing Subsidiary or a Canadian Borrowing
Subsidiary, Eurocurrency Loans or ABR Loans as the applicable Borrower may
request in accordance herewith, (B) in the case of a Borrowing denominated in US
Dollars and made to a UK Borrowing Subsidiary, Eurocurrency Loans, (C) in the
case of a Borrowing denominated in Canadian Dollars and made by a Canadian
Borrowing Subsidiary, Canadian Base Rate Loans, (D) in the case of a Borrowing
denominated in Canadian Dollars and made by the Company or a US Borrowing
Subsidiary, Eurocurrency Loans and (E) in the case of a Borrowing denominated in
Sterling or Euro, Eurocurrency Loans; and (ii) each US/UK Tranche Borrowing
shall be comprised entirely of (A) in the case of a Borrowing denominated in US
Dollars and made by the Company or a US Borrowing Subsidiary, Eurocurrency Loans
or ABR Loans as the applicable Borrower may request in accordance herewith,
(B) in the case of a Borrowing denominated in US Dollars and made by a UK
Borrowing Subsidiary, Eurocurrency Loans and (C) in the case of a Borrowing
denominated in Canadian Dollars, Sterling or Euro, Eurocurrency Loans. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (in which case all payments of
principal and interest with respect to such Loan shall be owed to such branch or
Affiliate); provided that any exercise of such option shall not reduce the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement and that such Borrower’s obligation to make payments
pursuant to Section 2.16 shall not increase.

(c) At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing or a Canadian Base Rate Borrowing may be made in an
aggregate

 

- 22 -



--------------------------------------------------------------------------------

amount that is equal to the aggregate available Global Tranche Commitments or
US/UK Tranche Commitments, as applicable. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of (i) seven US/UK Tranche Eurocurrency Borrowings
outstanding and (ii) ten Global Tranche Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Applicable Agent (and the Administrative Agent if it shall not be the Applicable
Agent) of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing made by the Company
or a US Borrowing Subsidiary on the Closing Date, not later than 11:00 a.m.,
Local Time, one Business Day before the date of the proposed Borrowing, (c) in
the case of an ABR Borrowing made by the Company or a US Borrowing Subsidiary
after the Closing Date, not later than 11:00 a.m., Local Time, on the date of
the proposed Borrowing, (d) in the case of an ABR Borrowing or a Canadian Base
Rate Borrowing made by a Canadian Borrowing Subsidiary on the Closing Date, not
later than 10:00 a.m., Local Time, one Business Day before the date of the
proposed Borrowing and (e) in the case of an ABR Borrowing or a Canadian Base
Rate Borrowing made by a Canadian Borrowing Subsidiary after the Closing Date,
not later than 10:00 a.m., Local Time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to replace a Eurocurrency
Borrowing Request deemed ineffective pursuant to clause (i) of Section 2.13 may
be given not later than 12:00 noon, Local Time, on the date of the proposed
Borrowing; and provided further that any such notice in respect of any Borrowing
to be made on the Closing Date may be given at such later time or on such
shorter notice as the Applicable Agent may agree. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent (with a copy to the Administrative Agent if it
shall not be the Applicable Agent) of a written Borrowing Request signed by the
applicable Borrower, or by the Company on behalf of the applicable Borrower;
provided that any such Borrowing Request delivered prior to the Closing Date
(such Borrowing Request, a “Closing Date Borrowing Request”) may state that it
is conditioned upon the consummation of the Acquisition, in which case such
Closing Date Borrowing Request may be revoked by the relevant Borrower (by
notice to the Administrative Agent on or prior to the specified closing date) if
such condition is not satisfied. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

(ii) whether the requested Borrowing is to be a Global Tranche Borrowing or a
US/UK Tranche Borrowing;

(iii) the currency and aggregate principal amount of the requested Borrowing;

(iv) the date of the requested Borrowing, which shall be a Business Day;

(v) the Type of the requested Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then (i) in the case of a Borrowing by the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, the applicable Borrower shall be
deemed to have selected US Dollars and (ii) in the case of a Borrowing by a UK
Borrowing Subsidiary, the applicable Borrower shall be deemed to have selected
Sterling. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing by the Company, a US
Borrowing Subsidiary or Canadian Borrowing Subsidiary denominated in US Dollars,
an ABR Borrowing, (ii) in the case of a Borrowing by a UK Borrowing Subsidiary
denominated in US Dollars, a Eurocurrency Borrowing, (iii) in the case of a
Borrowing by the Company or a US Borrowing Subsidiary denominated in Canadian
Dollars, a Eurocurrency Borrowing, (iv) in the case of a Borrowing by a Canadian
Borrowing Subsidiary denominated in Canadian Dollars, a Canadian Base Rate
Borrowing and (v) in the case of a Borrowing denominated in Sterling or

 

- 23 -



--------------------------------------------------------------------------------

Euro, a Eurocurrency Borrowing. If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Applicable Agent shall advise each Lender that will make a Loan as part of the
requested Borrowing of the details thereof and of the amount of the Loan to be
made by such Lender as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Canadian Bankers’ Acceptances. (a) Each acceptance and purchase of
B/As of a single Contract Period pursuant to Section 2.01(a) or Section 2.07
shall be made ratably by the Global Tranche Lenders in accordance with the
amounts of their Global Tranche Commitments. The failure of any Global Tranche
Lender to accept any B/A required to be accepted by it shall not relieve any
other Global Tranche Lender of its obligations hereunder; provided that the
Global Tranche Commitments are several and no Global Tranche Lender shall be
responsible for any other Global Tranche Lender’s failure to accept B/As as
required. Each Lender at its option may accept and purchase any B/A by causing
any Canadian lending office or Canadian Affiliate of such Lender to accept and
purchase such B/A, and all references in this Section to “Lender” shall apply to
any such Canadian lending office or Canadian Affiliate of such Lender.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000. If any Global Tranche Lender’s ratable share
of the B/As of any Contract Period to be accepted on any date would not be an
integral multiple of Cdn.$100,000, the face amount of the B/As accepted by such
Lender may be increased or reduced to the nearest integral multiple of
Cdn.$100,000 by the Canadian Administrative Agent in its sole discretion. B/As
of more than one Contract Period may be outstanding at the same time; provided
that there shall not at any time be more than a total of seven B/A Drawings
outstanding, or such greater number agreed to by the Canadian Administrative
Agent.

(c) To request an acceptance and purchase of B/As, a Canadian Borrowing
Subsidiary shall notify the Canadian Administrative Agent of such request by
telephone or by telecopy not later than 10:00 a.m., Local Time, one Business Day
before the date of such acceptance and purchase. Each such request shall be
irrevocable and, if telephonic, shall be confirmed promptly by hand delivery or
telecopy to the Canadian Administrative Agent of a written request in a form
approved by the Canadian Administrative Agent and signed by such Borrower. Each
such telephonic and written request shall specify the following information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and

(iv) the location and number of the Canadian Borrowing Subsidiary’s account to
which any funds are to be disbursed. If no Contract Period is specified with
respect to any requested acceptance and purchase of B/As, then the Canadian
Borrowing Subsidiary shall be deemed to have selected a Contract Period of
30 days’ duration.

Promptly following receipt of a request in accordance with this paragraph, the
Canadian Administrative Agent shall advise each Global Tranche Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.

(d) Each Canadian Borrowing Subsidiary hereby appoints each Global Tranche
Lender as its attorney to sign and endorse on its behalf, manually or by
facsimile or mechanical signature, as and when deemed necessary by such Lender,
blank forms of B/As, each Lender hereby agreeing that it will not sign or
endorse B/As in excess of those required in connection with B/A Drawings that
have been requested by the Canadian Borrowing Subsidiaries hereunder. It shall
be the responsibility of each Global Tranche Lender to maintain an adequate
supply of blank forms of B/As for acceptance under this Agreement. Each Canadian
Borrowing Subsidiary recognizes and agrees that all B/As signed and/or endorsed
on its behalf by any Global Tranche Lender in accordance with such Canadian
Borrowing Subsidiary’s written request shall bind such Canadian Borrowing
Subsidiary as fully and effectually as if manually signed and duly issued by
authorized officers of such Canadian Borrowing Subsidiary. Each Global Tranche
Lender is hereby authorized to issue such B/As endorsed in blank in such face
amounts as may be determined by such Lender; provided that the aggregate face
amount thereof is equal to the aggregate face amount of

 

- 24 -



--------------------------------------------------------------------------------

B/As required to be accepted by such Lender in accordance with such Canadian
Borrowing Subsidiary’s written request. No Global Tranche Lender shall be liable
for any damage, loss or claim arising by reason of any loss or improper use of
any such instrument unless such loss or improper use results from the bad faith,
gross negligence or willful misconduct of such Lender. Each Global Tranche
Lender shall maintain a record with respect to B/As (i) received by it from the
Canadian Administrative Agent in blank hereunder, (ii) voided by it for any
reason, (iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. Each Global Tranche Lender further agrees to retain such
records in the manner and for the periods provided in applicable provincial or
Federal statutes and regulations of Canada and to provide such records to each
Canadian Borrowing Subsidiary upon its request and at its expense. Upon request
by any Canadian Borrowing Subsidiary, a Global Tranche Lender shall cancel all
forms of B/A that have been pre-signed or pre-endorsed on behalf of such
Canadian Borrowing Subsidiary and that are held by such Global Tranche Lender
and are not required to be issued pursuant to this Agreement.

(e) Drafts of each Canadian Borrowing Subsidiary to be accepted as B/As
hereunder shall be signed as set forth in paragraph (d) above. Notwithstanding
that any Person whose signature appears on any B/A may no longer be an
authorized signatory for any of the Lenders or such Canadian Borrowing
Subsidiary at the date of issuance of such B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed and
properly completed shall be binding on such Canadian Borrowing Subsidiary.

(f) Upon acceptance of a B/A by a Lender, such Lender shall purchase such B/A
from the applicable Canadian Borrowing Subsidiary at the Discount Rate for such
Lender applicable to such B/A accepted by it and provide to the Canadian
Administrative Agent the Discount Proceeds for the account of such Canadian
Borrowing Subsidiary as provided in Section 2.06. The acceptance fee payable by
the applicable Canadian Borrowing Subsidiary to a Lender under Section 2.11 in
respect of each B/A accepted by such Lender shall be set off against the
Discount Proceeds payable by such Lender under this paragraph. Notwithstanding
the foregoing, in the case of any B/A Drawing resulting from the conversion or
continuation of a B/A Drawing or Global Tranche Loan pursuant to Section 2.07,
the net amount that would otherwise be payable to such Canadian Borrowing
Subsidiary by each Lender pursuant to this paragraph will be applied as provided
in Section 2.07(e).

(g) Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/A’s accepted and purchased by it (it being
understood that no such sale, rediscount or disposition shall constitute an
assignment or participation of any Commitment hereunder).

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) Subject to applicable law, each Canadian Borrowing Subsidiary waives
presentment for payment and any other defense to payment of any amounts due to a
Lender in respect of a B/A accepted and purchased by it pursuant to this
Agreement which might exist solely by reason of such B/A being held, at the
maturity thereof, by such Lender in its own right and each Canadian Borrowing
Subsidiary agrees not to claim any days of grace if such Lender as holder sues
such Canadian Borrowing Subsidiary on the B/A for payment of the amounts payable
by such Canadian Borrowing Subsidiary thereunder. On the last day of the
Contract Period of a B/A, or such earlier date as may be required pursuant to
the provisions of this Agreement, each Canadian Borrowing Subsidiary shall pay
the Lender that has accepted and purchased such B/A the full face amount of such
B/A, and after such payment such Canadian Borrowing Subsidiary shall have no
further liability in respect of such B/A and such Lender shall be entitled to
all benefits of, and be responsible for all payments due to third parties under,
such B/A.

(j) At the option of each Canadian Borrowing Subsidiary and any Global Tranche
Lender, B/As under this Agreement to be accepted by that Lender may be issued in
the form of depository bills for deposit with The Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada). All
depository bills so issued shall be governed by the provisions of this
Section 2.05.

(k) If a Global Tranche Lender is not a chartered bank under the Bank Act
(Canada) or if a Global Tranche Lender notifies the Canadian Administrative
Agent in writing that it is otherwise unable to accept B/As, such Lender will,
instead of accepting and purchasing B/As, make a Loan (a “B/A Equivalent Loan”)
to the applicable Canadian Borrowing Subsidiary in the amount and for the same
term as each draft which such Lender would otherwise have been required to
accept and purchase hereunder. Each such Lender will provide to the Canadian
Administrative Agent the Discount Proceeds of such B/A Equivalent Loan for the
account of the applicable Canadian Borrowing Subsidiary in the same manner as
such Lender would have provided the Discount

 

- 25 -



--------------------------------------------------------------------------------

Proceeds in respect of the draft which such Lender would otherwise have been
required to accept and purchase hereunder. Each such B/A Equivalent Loan will
bear interest at the same rate that would result if such Lender had accepted
(and been paid an acceptance fee) and purchased (on a discounted basis) a B/A
for the relevant Contract Period (it being the intention of the parties that
each such B/A Equivalent Loan shall have the same economic consequences for the
Lenders and the applicable Canadian Borrowing Subsidiary as the B/A that such
B/A Equivalent Loan replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Loan is made, and will be deducted from the principal
amount of such B/A Equivalent Loan in the same manner in which the Discount
Proceeds of a B/A would be deducted from the face amount of the B/A. Subject to
the repayment requirements of this Agreement, on the last day of the relevant
Contract Period for such B/A Equivalent Loan, the applicable Canadian Borrowing
Subsidiary shall be entitled to convert each such B/A Equivalent Loan into
another type of Loan, or to roll over each such B/A Equivalent Loan into another
B/A Equivalent Loan, all in accordance with the applicable provisions of this
Agreement.

(l) Notwithstanding any provision hereof but subject to Section 2.10(b), the
Borrowers may not prepay any B/A Drawing other than on the last day of its
Contract Period.

(m) For greater certainty, all provisions of this Agreement which are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.

SECTION 2.06. Funding of Borrowings and B/A Drawings. (a) (i) In the case of any
Borrowing or B/A Drawing to be made on the Closing Date, (A) each Lender shall
make its Loan on the Closing Date and disburse the Discount Proceeds (net of
applicable acceptance fees) of each B/A to be accepted and purchased by it on
the Closing Date, by wire transfer of immediately available funds in the
applicable currency by 9:00 a.m., Local Time, to the account of the Applicable
Agent most recently designated by it for such purpose for Loans of such
Class and currency by notice to the applicable Lenders and (B) the Applicable
Agent will make such Loans or Discount Proceeds available to the relevant
Borrower by crediting the amounts so received, in like funds by 10:00 a.m.,
Local Time, to an account of such Borrower notified by such Borrower to the
Applicable Agent. In the case of any Borrowing or B/A Drawing to be made on the
Closing Date, the Administrative Agent shall, at the request of either the
Administrative Agent or the Company, request that each Lender make, and each
Lender agrees to make, its Loans and disburse the Discount Proceeds (net of
applicable acceptance fees) of each B/A to be accepted and purchased by it by
wire transfer of immediately available funds in the applicable currency into an
escrow account for each applicable currency in the name of the Administrative
Agent, on terms reasonably satisfactory to the Administrative Agent, notified by
the Administrative Agent to the Lenders (such escrow accounts of the
Administrative Agent, collectively, the “Escrow Account”), by 12:00 noon, Local
Time one Business Day before the proposed date of Borrowing set forth in the
Closing Date Borrowing Request. Each Lender authorizes the Administrative Agent
to release all amounts deposited by the Lenders into the Escrow Account (such
amounts, the “Escrow Funds”) to the applicable Borrower on the Closing Date upon
the satisfaction (or waiver in accordance with Section 4.02) of each of the
conditions set forth in Section 4.02; provided that, in the event the Closing
Date does not occur within two Business Days of the proposed date of Borrowing
set forth in the Closing Date Borrowing Request (the “Return Date”), the Escrow
Funds shall be returned to the respective Lenders within one Business Day of the
Return Date and applied in prepayment of the Loans or amounts due in respect of
B/As. The Borrowers agree that interest shall accrue on the Loans from and
including the date of the Escrow Funds being deposited in the Escrow Account.

(ii) In the case of any Borrowing or B/A Drawing to be made after the Closing
Date, (A) each Lender shall make each Loan and disburse the Discount Proceeds
(net of applicable acceptance fees) of each B/A to be accepted and purchased by
it on the proposed date thereof by wire transfer of immediately available funds
in the applicable currency by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose for Loans of
such Class and currency by notice to the applicable Lenders and (B) the
Applicable Agent will make such Loans or Discount Proceeds available to the
relevant Borrower by crediting the amounts so received, in like funds by
2:00 p.m., Local Time, to an account of such Borrower notified by such Borrower
to the Applicable Agent.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing or acceptance and purchase of B/As that
such Lender will not make available to the Applicable Agent such Lender’s share
of such Borrowing or the applicable Discount Proceeds (net of applicable
acceptance fees), the Applicable Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant

 

- 26 -



--------------------------------------------------------------------------------

Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing or the applicable Discount Proceeds (net
of applicable acceptance fees) available to the Applicable Agent, then the
applicable Lender and such Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the rate reasonably determined by the Applicable Agent
to be the cost to it of funding such amount or (ii) in the case of such
Borrower, the interest rate applicable to the subject Loan or the applicable
Discount Rate and pro-rated acceptance fee, as the case may be (subject to the
return of such interest as provided in the next sentence). If such Lender pays
such amount to the Applicable Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing or such Lender’s purchase of B/As and
the Applicable Agent shall return to such Borrower any amount (including
interest) paid by such Borrower to the Applicable Agent pursuant to this
paragraph.

SECTION 2.07. Interest Elections and Contract Periods. (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Each B/A Drawing shall have a
Contract Period as specified in the applicable request therefor. Thereafter, the
relevant Borrower may elect to convert such Borrowing or B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section and on terms consistent with the other provisions of this
Agreement, it being understood that (i) no Borrowing or B/A Drawing may be
converted to a Borrowing or B/A Drawing denominated in a different currency,
(ii) no B/A Drawing may be converted or continued other than at the end of the
Contract Period applicable thereto and (iii) no Borrowing or B/A Drawing
denominated in Canadian Dollars may be converted to a Eurocurrency Borrowing. A
Borrower may elect different options with respect to different portions of an
affected Borrowing or B/A Drawing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing
or purchasing the B/As comprising the B/A Drawing, as the case may be, and the
Loans or B/As comprising each such portion shall be considered a separate
Borrowing or B/A Drawing.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Applicable Agent of such election by telephone
(i) in the case of an election that would result in a Borrowing, by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election, and (ii) in the case of an election that
would result in a B/A Drawing or the continuation of a B/A Drawing, by the time
and date that a request would be required under Section 2.05 if such Borrower
were requesting an acceptance and purchase of B/As to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Applicable Agent of a written Interest Election Request in a form approved by
the Administrative Agent and signed by the relevant Borrower, or by the Company
on its behalf. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 or Section 2.05, as
applicable:

(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing or B/A
Drawing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) in the case of an election resulting in a Borrowing, the Type of the
resulting Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
and in the case of an election of a B/A Drawing, the Contract Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.

 

- 27 -



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing or a B/A
Drawing but does not specify an Interest Period or a Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration or a Contract Period of 30 days’ duration, as applicable.
Promptly following receipt of an Interest Election Request, the Applicable Agent
shall advise each Lender holding a Loan to which such request relates of the
details thereof and of such Lender’s portion of each resulting Borrowing or B/A
Drawing.

(d) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing or B/A Drawing, then (i) in the case of a
Borrowing denominated in US Dollars, unless such Borrowing is repaid as provided
herein, such Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto, (ii) in the case of any B/A Drawing, unless
such B/A Drawing is repaid as provided herein, such B/A Drawing shall be
converted into a Canadian Base Rate Borrowing and (iii) in the case of a
Borrowing denominated in Sterling or Euros, such Borrower shall be deemed to
have elected to continue such Borrowing with an Interest Period of one month’s
duration.

(e) Upon the conversion of any Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to a Borrower by each Lender
pursuant to Section 2.05(f) in respect of such new B/A Drawing shall be applied
against the principal of the Loan made by such Lender as part of such Borrowing
(in the case of a conversion), or the reimbursement obligation owed to such
Lender under Section 2.05(i) in respect of the B/As accepted by such Lender as
part of such maturing B/A Drawing (in the case of a continuation), and such
Borrower shall pay to the Canadian Administrative Agent for the account of such
Lender an amount equal to the difference between the principal amount of such
Loan or the aggregate face amount of such maturing B/As, as the case may be, and
such net amount.

SECTION 2.08. Termination, Reduction, Increase and Extension of Commitments. (a)
Unless previously terminated, the Commitments shall automatically terminate on
the earlier to occur of (i) the Acquisition Longstop Date in the event that the
Closing Date has not occurred on or before such date, (ii) the termination of
the Company’s (or its applicable Subsidiary’s) obligations under the Acquisition
Agreement to consummate the Acquisition and (iii) the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, or the entire amount of the
Commitments of such Class, (ii) the Company will not terminate or reduce the
Global Tranche Commitments if, after giving effect to any concurrent prepayment
of the Global Tranche Loans in accordance with Section 2.10, the aggregate
Global Tranche Credit Exposures would exceed the aggregate Global Tranche
Commitments and (iii) the Company shall not terminate or reduce the US/UK
Tranche Commitments if, after giving effect to any concurrent prepayment of the
US/UK Tranche Loans in accordance with Section 2.10, the aggregate US/UK Tranche
Credit Exposures would exceed the aggregate US/UK Tranche Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Canadian Administrative Agent and the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or debt securities, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Except as provided in Section 2.08(e), each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

(d) The Company may, by written notice to the Administrative Agent, request that
the total Commitments under any Tranche be increased (a “Commitment Increase”)
by an amount for each increased Tranche of not less than US$15,000,000 or an
integral multiple of US$5,000,000 in excess thereof; provided that the aggregate
amount of increases under all Tranches pursuant to this sentence shall not
exceed the excess of (A) US $100,000,000 over (B) the aggregate amount by which
new Commitments of any Class established pursuant to Section 2.08(e) shall
exceed the simultaneous reductions in the Global Tranche Commitments and/or the
US/UK Tranche Commitments of the Lenders participating in such new Class. Such
notice shall set forth the amount of the requested increase in each Tranche, and
the date (the “Increase Effective Date”) on which such increase is requested

 

- 28 -



--------------------------------------------------------------------------------

to become effective (which shall be not less than 10 Business Days or more than
45 days after the date of such notice), and shall offer each Lender holding a
Commitment under each applicable Tranche the opportunity to increase its
Commitment in such Tranche by its Tranche Percentage of the proposed increased
amount. Each such Lender shall, by notice to the Company and the Administrative
Agent given not more than 5 Business Days after the date of the Company’s
notice, either agree to increase its applicable Commitment by all or a portion
of the offered amount (each Lender so agreeing being an “Increasing Lender” with
respect to such Tranche) or decline to increase its applicable Commitment (and
any Lender that does not deliver such a notice within such period of 5 Business
Days shall be deemed to have declined to increase its Commitment) (each Lender
so declining or deemed to have declined being a “Non-Increasing Lender” with
respect to such Tranche). In the event that on the 5th Business Day after the
Company shall have delivered a notice pursuant to the first sentence of this
paragraph the Lenders shall have agreed pursuant to the preceding sentence to
increase their Commitments under any Tranche by an aggregate amount less than
the increase in the total Commitments requested by the Company, the Company may
arrange for one or more banks or other financial institutions (any such bank or
other financial institution being called an “Augmenting Lender” with respect to
such Tranche), which may include any Lender, to extend Commitments in an
aggregate amount equal to the unsubscribed amount; provided that each Augmenting
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
the Borrowers and each Augmenting Lender shall execute all such documentation as
the Administrative Agent and the Company shall reasonably specify to evidence
the Commitment of such Augmenting Lender and its status as a Lender hereunder.
On the Increase Effective Date, (A) the aggregate principal amount of the Loans
outstanding under each Tranche under which a Commitment Increase will become
effective (the “Initial Loans” under such Tranche) immediately prior to giving
effect to the applicable Commitment Increase on the Increase Effective Date
shall be deemed to be repaid, (B) after the effectiveness of the Commitment
Increase, the Borrowers holding Commitments under such Tranche shall be deemed
to have made new Borrowings (the “Subsequent Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Initial Loans
under such Tranche and of the types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Lender under such Tranche shall pay to the Applicable
Agent in same day funds an amount equal to the difference, if positive, between
(x) such Lender’s Tranche Percentage (calculated after giving effect to the
Commitment Increase) of the Subsequent Borrowings and (y) such Lender’s Tranche
Percentage (calculated without giving effect to the Commitment Increase) of the
Initial Loans, (D) after the Applicable Agent receives the funds specified in
clause (C) above, the Applicable Agent shall pay to each Lender under such
Tranche the portion of such funds that is equal to the difference, if positive,
between (1) such Lender’s Tranche Percentage (calculated without giving effect
to the Commitment Increase) of the Initial Loans and (2) such Lender’s Tranche
Percentage (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (E) each Non-Increasing Lender, each
Increasing Lender and each Augmenting Lender shall be deemed to hold its Tranche
Percentage of each Subsequent Borrowing (each calculated after giving effect to
the Commitment Increase) and (F) each applicable Borrower shall pay each
Increasing Lender and each Non-Increasing Lender any and all accrued but unpaid
interest on the Initial Loans. The deemed payments made pursuant to
clause (A) above in respect of each Eurocurrency Loan or B/A Equivalent Loan
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.15 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto and breakage costs actually result
therefrom. Notwithstanding the foregoing, no increase in the Commitments under
any Tranche (or in any Commitment of any Lender) or addition of an Augmenting
Lender shall become effective under this Section unless, (A) on the date of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.03
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company, (B) the Company shall be in pro forma compliance with
Section 6.05 immediately after giving effect to the Commitment Increase and
(C) the Administrative Agent shall have received (with sufficient copies for
each of the Lenders) documents consistent with those delivered pursuant to
Section 4.02 (including, at the request of the Administrative Agent, legal
opinions) as to the corporate power and authority of the applicable Borrowers to
borrow hereunder after giving effect to such increase, all in form and substance
reasonably satisfactory to the Administrative Agent.

(e) Notwithstanding anything in Section 10.02 or elsewhere in this Agreement to
the contrary, in the event the Company shall desire to designate after the date
hereof as Borrowing Subsidiaries hereunder one or more Subsidiaries organized
under the laws of Canada or any political subdivision thereof and shall
determine that payments of interest or fees by any such Subsidiary to one or
more of the Global Tranche Lenders would be subject to withholding taxes if made
under the arrangements provided for herein, the Company may request Lenders

 

- 29 -



--------------------------------------------------------------------------------

selected by it that would be able to receive such payments free of withholding
taxes to establish hereunder an additional Class of Commitments under which
Loans would be made available to such Borrowing Subsidiaries and, if the Company
shall so elect, to the Company and one or more other Borrowing Subsidiaries,
and, subject to the provisions of the following sentence, the Company may
increase total Commitments in connection with the establishment of such Class.
Subject to the provisions of this paragraph, any such additional Class of
Commitments may be established by a written amendment to this Agreement entered
into by the Company, the Administrative Agent and each Lender that shall agree
to provide a Commitment of such Class, and shall not require the consent of any
other Lender; provided, that: (i) the aggregate outstanding principal amount of
the new Commitments of any Class established pursuant to this paragraph shall
not, without the consent of the Required Lenders, exceed the sum of
(A) US$100,000,000 minus the aggregate amount by which the Commitments shall
theretofore have been increased pursuant to paragraph (d) above and (B) the
aggregate amount of any simultaneous reductions of the Global Tranche
Commitments and/or the US/UK Tranche Commitments of the Lenders extending
Commitments as part of such new Class (and any such reductions may,
notwithstanding any other provision of this Agreement, be effected by the
amendment agreement establishing such new Class without any corresponding
reduction of the Commitments of the other Global Tranche Lenders or US/UK
Tranche Lenders, as the case may be); and (ii) the terms applicable to the
Commitments and Borrowings of any new Class shall be the same as those
applicable to the original Classes except as required or deemed appropriate by
the Company and the Administrative Agent to make the Commitments and Loans of
such new Class available to the intended Borrowing Subsidiaries. Any such
amendment agreement shall, subject to the preceding sentence, amend the
provisions of this Agreement and the other Loan Documents to set forth the terms
of such new Class and the Borrowings thereunder and make such other amendments
to this Agreement (including to Sections 2.17, 7.02 and 10.02) as shall be
necessary or appropriate in the judgment of the Company and the Administrative
Agent to make the benefits of this Agreement available to the Lenders
participating in such new Class. Further, any such amendment agreement shall
amend the provisions of this Agreement (including the definition of Excluded
Taxes and Section 2.16) as shall be necessary or appropriate in the judgment of
the Company and the Administrative Agent to ensure that payments by or to
Lenders participating in such new Class shall not be subject to withholding
taxes imposed by Canada and the United States in effect on the date each such
Lender becomes a participant in the new Class. The Commitments, Loans and
Borrowings of any Class established pursuant to this paragraph shall constitute
Commitments, Loans and Borrowings under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
created by the Subsidiary Guarantee Agreement to the extent provided therein.

SECTION 2.09. Repayment of Loans and B/As; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay to the Applicable Agent for the accounts
of the applicable Lenders (i) the then unpaid principal amount of each Borrowing
of such Borrower on the Maturity Date and (ii) the face amount of each B/A, if
any, accepted by such Lender as provided in Section 2.05. Each Borrower agrees
to repay the principal amount of each Loan or B/A made to or drawn by such
Borrower and the accrued interest on such Loan in the currency of such Loan or
B/A.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted by such Lender, including the
amounts of principal and interest and amounts in respect of B/As payable and
paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts (including the Register
described in Section 10.04) in which it shall record (i) the amount of each Loan
made hereunder, the Class, Type and currency thereof and the Interest Period
applicable thereto, (ii) the amount of each B/A accepted and purchased hereunder
and the Contract Period applicable thereto, (iii) the amount of any principal,
interest or other amount due and payable or to become due and payable from each
Borrower to any Lender hereunder and (iv) the amounts received by any Agent
hereunder for the accounts of the Lenders and each Lender’s share thereof. The
Administrative Agent shall make the information in such accounts available to
the Canadian Administrative Agent from time to time upon its request. The
Canadian Administrative Agent shall furnish to the Administrative Agent,
promptly after the making of any Loan, Borrowing or B/A Drawing with respect to
which it is the Applicable Agent or the receipt of any payment of principal or
interest with respect to any such Loan or Borrowing or other amounts with
respect to any such B/A, information with respect thereto that will enable the
Administrative Agent to maintain the accounts referred to in the preceding
sentence.

 

- 30 -



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, to the extent consistent with the Register, be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans or amounts payable in respect of B/As in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, each applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form reasonably acceptable to the
Company and the Administrative Agent, acting reasonably. Thereafter, the Loans
evidenced by each such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.10. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing (but for greater certainty
not any B/A Drawing) of such Borrower without premium or penalty (subject to
Section 2.15) in whole or in part, subject to prior notice in accordance with
paragraph (c) of this Section.

(b) If the Revolving Credit Exposures of any Class shall exceed the aggregate
Commitments of such Class (other than solely as a result of changes in Exchange
Rates), the Borrowers shall promptly prepay Loans and/or amounts owed in respect
of outstanding B/As in an amount sufficient to eliminate such excess. If the
aggregate Revolving Credit Exposures of any Class (in the case of Global Tranche
Credit Exposures, net of any cash or cash equivalents on deposit in Prepayment
Accounts) shall exceed the aggregate Commitments of such Class solely as a
result of changes in Exchange Rates, then (i) on the last day of any Interest
Period for any Eurocurrency Borrowing of such Class or any Contract Period for
any B/A Drawing of such Class and (ii) on any other date in the event ABR
Borrowings or Canadian Base Rate Borrowings of such Class shall be outstanding,
the applicable Borrowers shall prepay Loans and/or amounts owed in respect of
B/As in an amount equal to the lesser of (A) the amount required to eliminate
such excess and (B) the amount of the Borrowings or B/A Drawings referred to in
clauses (i) and (ii), as applicable; provided that if, on any Reset Date, the
aggregate amount of the Revolving Credit Exposures of any Class shall for any
reason exceed 107.5% of the aggregate Commitments of such Class, then the
Borrowers shall, not later than the next Business Day, prepay one or more
Borrowings of such Class and/or amounts owed in respect of B/As in an aggregate
principal amount sufficient to eliminate such excess (after giving effect to any
other prepayment of Loans or B/As (including deposits made to the Prepayment
Account) on such day). For purposes of this paragraph, any excess of the
aggregate Revolving Credit Exposures of any Class (in the case of Global Tranche
Credit Exposures, net of any cash or cash equivalents on deposit in Prepayment
Accounts) over the aggregate Commitments of such Class shall be deemed to result
solely from changes in Exchange Rates if no such excess shall have existed at
the time of and immediately after giving effect to the most recent Borrowing,
acceptance and purchase of B/As or reduction of the Commitments of such Class.

(c) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent) by telephone (confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of such prepayment and (ii) in the case of an ABR Borrowing
or a Canadian Base Rate Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of such prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c). Promptly following receipt of any such notice,
the Applicable Agent shall advise the applicable Lenders of the contents
thereof. Except as otherwise required in connection with any mandatory
prepayment, each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing; provided that a notice
of voluntary prepayment of the Loans delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
debt securities, in which case such notice may be revoked by the relevant
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date). Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12. In the event any prepayment shall be made
hereunder but the applicable Borrower shall not have selected the Borrowings or
B/A Drawings to be prepaid, the Administrative Agent shall apply such prepayment
(i) first, to ABR Borrowings or Canadian Base Rate Borrowings, (ii) second, to
Eurocurrency Borrowings and (iii) third, to the prepayment of amounts due in
respect of B/As.

 

- 31 -



--------------------------------------------------------------------------------

(d) Amounts to be applied pursuant to clause (b) of this Section or Article VII
to prepay or repay amounts to become due with respect to then outstanding B/As
shall be deposited in a Prepayment Account (as defined below). The Canadian
Administrative Agent shall apply any cash deposited in the Prepayment Account
allocable to amounts to become due in respect of B/As on the last day of their
respective Contract Periods until all amounts due in respect of such outstanding
B/As have been prepaid or until all such cash has been exhausted (and any amount
remaining in the Prepayment Account after all of the respective B/As for which
the applicable deposit was made have matured and been paid will be released to
the Canadian Borrowing Subsidiaries). For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by a Canadian Borrowing
Subsidiary with the Canadian Administrative Agent and over which the Canadian
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this
paragraph (d). The Canadian Administrative Agent will, at the request of such
Canadian Borrowing Subsidiary, invest amounts on deposit in the Prepayment
Account in short-term, cash equivalent investments selected by the Canadian
Administrative Agent in consultation with such Canadian Borrowing Subsidiary
that mature prior to the last day of the applicable Contract Periods of the B/As
to be prepaid; provided, however, that the Canadian Administrative Agent shall
have no obligation to invest amounts on deposit in the Prepayment Account if an
Event of Default shall have occurred and be continuing. Such Canadian Borrowing
Subsidiary shall indemnify the Canadian Administrative Agent for any losses
relating to the investments so that the amount available to prepay amounts due
in respect of B/As on the last day of the applicable Contract Period is not less
than the amount that would have been available had no investments been made
pursuant thereto. Other than any interest earned on such investments (which
shall be for the account of such Canadian Borrowing Subsidiary, to the extent
not necessary for the prepayment of B/As in accordance with this Section), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article VII, the Canadian
Administrative Agent may, in its sole discretion, apply all amounts on deposit
in the Prepayment Account of any Canadian Borrowing Subsidiary to satisfy any of
the Obligations of such Canadian Borrowing Subsidiary in respect of Loans and
B/As (and each Canadian Borrowing Subsidiary hereby grants to the Canadian
Administrative Agent a security interest in its Prepayment Account to secure
such Obligations).

SECTION 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (the “Commitment Fees”), which
shall accrue at the Applicable Rate on the daily average undrawn amount of each
Commitment of such Lender during the period from and including the date that is
45 days following the date hereof to (but excluding) the date on which such
Commitment terminates; provided, that (unless the Closing Date shall have then
occurred) such Applicable Rate shall automatically increase by 0.10% per annum
beginning on October 2, 2012 until the occurrence of the Closing Date, at which
point such Applicable Rate shall revert to the Applicable Rate in effect on the
Effective Date (without giving retroactive effect to the calculation thereof for
any period prior to the Closing Date). Accrued Commitment Fees shall be payable
in arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the date hereof, and on the
date on which such Commitments terminate. All Commitment Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

(b) [Intentionally Omitted].

(c) Each Canadian Borrowing Subsidiary agrees to pay to the Canadian
Administrative Agent, for the accounts of the Global Tranche Lenders (or the
lending offices designated to accept and purchase B/As pursuant to
Section 2.16(f)), on each date on which B/As drawn by such Canadian Borrowing
Subsidiary are accepted hereunder, in Canadian Dollars, an acceptance fee
computed by multiplying the face amount of each such B/A by the product of
(i) the Applicable Rate for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, Canadian Administrative Agent, as
applicable, for distribution to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate and the Loans
comprising each Canadian Base Rate Borrowing shall bear interest at the Canadian
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, (ii) in the case of any other amount payable in Canadian
Dollars, 2% plus the rate applicable to Canadian Base Rate Loans as provided in
paragraph (a) of this Section or (iii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans made in the United States as provided in
paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan or Canadian Base Rate Loan prior to the
end of the Revolving Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest on Loans denominated in Sterling and interest computed by
reference to the Canadian Base Rate or the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Canadian Base Rate
or Adjusted LIBO Rate shall be determined by the Applicable Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans as Eurocurrency Loans
included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests a Eurocurrency Borrowing shall be ineffective and the
applicable Borrower may instead request an ABR Borrowing not later than 12:00
noon, Local Time, on the date of the proposed Borrowing and (ii) any Interest
Election Request that requests the conversion or continuation of any Borrowing
as a Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in US Dollars (except for a
Borrowing by a UK Borrowing Subsidiary), as an ABR Borrowing or (B) if such
Borrowing is denominated in any other currency, or if such Borrowing is
denominated in US Dollars and made by a UK Borrowing Subsidiary, as a Borrowing
bearing interest at such rate as the Lenders and the Company may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto).

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

- 33 -



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London or Canadian interbank market any other
condition or Tax affecting this Agreement, Eurocurrency Loans or B/A Drawings
made by such Lender or participations therein, other than any Indemnified Taxes,
Excluded Taxes or Other Taxes;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Company will pay or cause the other Borrowers to pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), other than any Indemnified Taxes, Excluded Taxes or Other
Taxes, then from time to time the Company will pay or cause the other Borrowers
to pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or such Lender’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, and setting forth in
reasonable detail the calculations used by such Lender to determine such amount,
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company shall pay or cause the other Borrowers to pay to such Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that neither the Company nor any other Borrower
shall be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and delivers a certificate
with respect thereto as provided in paragraph (c) above; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.08(c) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan
or the right to receive payment in respect of a B/A other than on the last day
of the Interest Period or Contract Period applicable thereto as a result of a
request by the Company pursuant to Section 2.18 or the CAM Exchange then, in any
such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense actually incurred and attributable to such event but excluding
loss of anticipated profits. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the calculations used by such
Lender to determine such amount or amounts, shall be delivered to the Applicable
Agent (who shall promptly inform the applicable Borrower of the contents
thereof) and shall be conclusive absent manifest error. The applicable Borrower
shall pay the Administrative Agent for the account of such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Subject to all the provisions of this Section 2.16 and
except as required by law, any and all payments by or on account of any Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes; provided that if any Borrower shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, the Canadian Administrative Agent or the
applicable Lender, as the

 

- 34 -



--------------------------------------------------------------------------------

case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes (not otherwise
addressed in Section 2.16(a)) to the relevant Governmental Authority in
accordance with applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent, the Canadian
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Agent or such Lender, as the case may be, on or with respect to any payment
by or on account of any obligation of any Borrower hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except to the extent such penalties, interest or costs are attributable to the
gross negligence or willful misconduct by a Lender or Agent), whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or by an
Agent, on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Such Lender or Agent shall give the Company written notice of
any payment of Indemnified Taxes or Other Taxes to be made hereunder with
respect to which the Company has an indemnity obligation, but the failure of
such Lender or Agent to give such notice shall not limit its right to receive
indemnification hereunder, except that a failure to give such notice will
constitute gross negligence or willful misconduct for purposes of the first
sentence of this clause (c) to the extent penalties, interest or costs are
incurred solely as a result of the failure to give such notice. Such Lender or
Agent shall use reasonable efforts to cooperate with the Company in seeking a
refund or return of such payment of Indemnified Taxes or Other Taxes.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender or Agent that claims to be entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower to whom a Lender has made a Loan is organized or resident for tax
purposes, or any treaty to which such jurisdiction is a party, or any other
jurisdiction with respect to which the Agent or Lender receives written notice
of such exemption from the applicable Borrower with respect to payments under
this Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate. Such documentation shall include, as
applicable and without limitation, (x) properly completed and executed U.S.
Internal Revenue Service Forms W-8BEN, W-8ECI, W-8IMY (including the appropriate
attachments thereto) or any subsequent versions thereof or successors thereto,
in each case claiming complete exemption from United States withholding tax
along with any other documentation required by applicable law, (y) where
claiming exemption under Section 871(h) or 881(c) of the Code, a statement
signed under penalty of perjury that such Person is not (1) a “bank” as
described in Section 881(c)(3)(A) of the Code, (2) a 10% shareholder of the
Company (within the meaning if Section 871(h)(3)(B) of the Code) or (3) a
controlled foreign corporation related to the Company or any Loan Party within
the meaning of Section 864(d)(4) of the Code, together with a properly completed
U.S. Revenue Service Form W-8BEN and (z) a properly completed and executed U.S.
Internal Revenue Service Form W-9. In addition, if a payment made to an Agent or
Lender under this Agreement or in respect of any Obligation of a Borrower would
be subject to United States withholding tax imposed by FATCA if such Person were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable) and
such Person is claiming or seeking to claim an exemption from withholding under
FATCA, such Person shall deliver to such Borrower and the Administrative Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Person has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Such Lender or Agent shall indemnify and hold harmless the Company
and such Borrower from any penalties, interest or other costs incurred by such
Borrower solely as a result of the failure of such Lender or Agent to comply
properly with such documentation requirements.

 

- 35 -



--------------------------------------------------------------------------------

(f) Each Agent or Lender, on the date it becomes an Agent or a Lender hereunder
(or designates a new lending office), will designate lending offices for the
Loans to be made and held by it and B/As to be accepted and purchased by it, and
represents and warrants that, on such date (but without giving effect to any
Change in Law after the date hereof), it will not be liable and the relevant
Borrower will not be required to withhold or deduct for any withholding tax that
is imposed (i) by the United States of America on payments by the Company or any
US Borrowing Subsidiary, (ii) by Canada on payments by any Canadian Borrowing
Subsidiary, or (iii) unless such Agent or Lender is a Treaty Lender required to
complete an application for a reduced withholding tax rate under an applicable
income tax treaty with the United Kingdom in order to receive the benefit of
such reduced withholding tax rate, by the United Kingdom on payments from the
United Kingdom by any UK Borrowing Subsidiary, in each case except if such
Lender (or assignor, if any) was, at the time of designation of a new lending
office (or assignment), unable to comply with this Section 2.16(f) because of a
change in applicable law (and would have been able to comply on the date that
the applicable Lender or assignor became a Lender hereunder). Each Agent and
each Lender shall provide documentation to the Company (with a copy to the
Administrative Agent pursuant to Section 2.16(e)) prescribed by applicable law
or reasonably requested by the Company to establish the foregoing. If an Agent
or a Lender is unable to comply with this Section 2.16(f) because of a change in
applicable law described above, such Agent or Lender shall provide the relevant
Borrower with (i) adequate information as will permit such Borrower to determine
the applicable rate of withholding tax and (ii) any additional properly
completed and executed documentation reasonably requested by the relevant
Borrower which is necessary to make such withholding on a payment made
hereunder. Each Agent or Lender shall indemnify the relevant Borrower for the
full amount of Excluded Taxes paid or required to be paid by a Borrower on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any Loan Document as a result of such Agent’s or Lender’s
failure to comply with this Section 2.16(f).

(g) If a Lender or an Agent (each a “Finance Party”) receives a refund or credit
in respect of Indemnified Taxes or Other Taxes pursuant to this Section 2.16
and, in the case of a credit, such credit reduces the Tax liability of the
Finance Party and is in the good faith opinion of the relevant Finance Party
both identifiable and quantifiable without requiring such Finance Party or its
professional advisers to expend a material amount of time or incur a material
cost in so identifying or quantifying, the Finance Party will pay over the
amount of such refund or credit to the relevant Borrower to the extent the
Finance Party has received indemnity payments or additional amounts pursuant to
this Section 2.16, net of all out-of-pocket expenses incurred in obtaining such
refund or credit and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided,
however, that the relevant Borrower, upon the request of the Finance Party,
agrees to repay the amount it received to the Finance Party within 30 days of
such request, plus penalties, interest or other charges imposed by the relevant
Governmental Authority (except to the extent such penalties or other charges are
incurred solely as a result of the gross negligence or willful misconduct of the
relevant Finance Party), if the refund or credit is subsequently disallowed or
cancelled. Amounts payable to a Borrower under this clause (g) with respect to a
refund received by a Finance Party will be paid to the relevant Borrower within
30 days of receipt of such refund by the Finance Party. Amounts payable under
this clause (g) with respect to a credit realized by a Finance Party will be
paid within 30 days of the determination by the Finance Party that the credit
reduced the Tax liability of such Finance Party. To the extent that a UK
Borrowing Subsidiary has been required to make an increased payment pursuant to
Section 2.16(a) to an Agent or Lender solely as a result of an application for
relief under an applicable income tax treaty being submitted but not processed
before the relevant interest payment date, such Agent or Lender shall be
required to make an application under such treaty for a refund of the
Indemnified Taxes or Other Taxes which have caused such increased payment to
become payable.

(h) Each Treaty Lender and each UK Borrowing Subsidiary shall cooperate in
completing any procedural formalities (including the completion and submission
of any relevant form) necessary for such UK Borrowing Subsidiary to obtain and
maintain authorization to make such payments of interest under this Agreement to
which such Treaty Lender is entitled without deduction or withholding of Taxes.
Unless such Treaty Lender is eligible to use the HMRC DT Treaty Passport scheme
in relation to such payments, such Treaty Lender shall as soon as reasonably
practicable after becoming a Lender under this Agreement submit an application
for gross payment to its local tax authority and provide a copy of such
application to the Company. If such Treaty Lender is eligible to use the HMRC DT
Treaty Passport scheme in relation to such payments, such Treaty Lender shall
use such scheme and shall promptly provide written notification to the Company
of its intention to do so as soon as reasonably

 

- 36 -



--------------------------------------------------------------------------------

practicable after becoming a Lender under this Agreement (the “Relevant
Accession Date”) and, in connection therewith, (i) each UK Borrowing Subsidiary
that is a Borrower on the Relevant Accession Date shall file a duly completed
form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs within 30
days of the Relevant Accession Date, and (ii) each UK Borrowing Subsidiary which
becomes a Borrower after the Relevant Accession Date shall file a duly completed
form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs within 30
days of becoming a Borrower and shall promptly provide such Treaty Lender with a
copy thereof.

(i) This Section 2.16 shall not be construed to require any Agent, or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to any Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise)
prior to 1:00 p.m., Local Time (unless a different time is specified under a
particular provision hereof or thereof), on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Applicable Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Applicable
Agent to the applicable account specified in Schedule 2.17 or, in any such case,
to such other account as the Applicable Agent shall from time to time specify
reasonably in advance of the date of the required payment in a notice delivered
to the Company; provided that such payments shall be subject to the principles
of Section 2.16(f) (substituting “Applicable Agent” for “Lender” and “account”
for “lending offices”); provided further that payments pursuant to
Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto. The Applicable Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly following
receipt thereof to the appropriate lending office or other address specified by
such Lender or other Person. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan and all amounts owing
in respect of any B/A Drawing shall be made in the currency of such Loan or B/A
Drawing; all other payments hereunder and under each other Loan Document shall
be made in US Dollars. Any payment required to be made by an Agent hereunder
shall be deemed to have been made by the time required if such Agent shall, at
or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to any Agent
from any Borrower to pay fully all amounts of principal, interest and fees then
due from such Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due from such Borrower hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans or amounts owing in respect of any B/A Drawing resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans,
amounts owing in respect of any B/A Drawing and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans or amounts owing in respect of any B/A Drawing, as applicable, of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
their respective Loans and amounts owing in respect of any B/A Drawing and
accrued interest thereon; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the relevant Borrower in the amount of such participation.

 

- 37 -



--------------------------------------------------------------------------------

(d) Unless the Applicable Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due hereunder that such
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the applicable Lenders severally agrees to repay to the Applicable Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Applicable Agent, at a rate
determined by the Applicable Agent in accordance with banking industry practices
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it to
any Agent pursuant to this Agreement, then the Agents may, in their discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by them for the account of such Lender to satisfy such Lender’s
obligations to the Agents until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount or indemnify any Person pursuant to Section 2.16, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign (in accordance with and
subject to the restrictions contained in Section 10.04) its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such assignment.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any Loan
Party is required to pay any additional amount or indemnify any Person pursuant
to Section 2.16, (iii) any Lender is a Defaulting Lender or (iv) any Lender
refuses to consent to any amendment or waiver of any Loan Document that requires
the consent of all Lenders (or of each affected Lender, where such Lender is an
affected Lender) and such amendment or waiver is consented to by Lenders having
Revolving Credit Exposures and unused Commitments representing more than 662/3%
of the aggregate Revolving Credit Exposures and unused Commitments of all
Lenders, then the Company may, at its sole expense and effort, but with the
cooperation of the Administrative Agent, upon notice to such Lender and the
Administrative Agent, require such Lender (a “Replaced Lender”) to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent if such consent would be required under Section 10.04(b),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. In connection with any such replacement, if any such Replaced
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within one (1) Business
Day of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Replaced Lender, then such Replaced Lender
shall be deemed to have executed and delivered such Assignment and Assumption
without any action on the part of the Replaced Lender.

SECTION 2.19. Designation of Borrowing Subsidiaries. The Company may at any time
and from time to time designate any Subsidiary as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company, and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such

 

- 38 -



--------------------------------------------------------------------------------

Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement, provided that in no event shall the Company
designate any Foreign Subsidiary (other than a Canadian Subsidiary or a UK
Subsidiary) to become a Borrower (a) if such Foreign Subsidiary would be
required by law, as of the effective date of such Borrowing Subsidiary
Agreement, to withhold or deduct any Taxes from or in respect of any sum payable
hereunder by such Foreign Subsidiary as a Borrower hereunder to any Lender or
Agent, (b) if such designation or the making of loans or other extensions of
credit to such Foreign Subsidiary by any Lender is prohibited by applicable laws
or regulations or (c) if such designation or the making of loans or other
extensions of credit to such Foreign Subsidiary by any Lender would result in
any increased costs to any Lender or Agent pursuant to Section 2.14.
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will
become effective as to any Borrowing Subsidiary at a time when any principal of
or interest on any Loan to such Borrowing Subsidiary or any B/A drawn by such
Borrowing Subsidiary shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary to make further Borrowings and draw further B/As under
this Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement or Borrowing Subsidiary Termination, the Administrative Agent shall
send a copy thereof to each Lender.

SECTION 2.20. Additional Reserve Costs. (a) If and so long as any Lender is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Lender’s Loans,
such Lender may require the relevant Borrower to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such
Loans at a rate per annum equal to the Mandatory Costs Rate calculated in
accordance with the formula and in the manner set forth in Exhibit D hereto.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Mandatory Costs Rate) in respect of any of such Lender’s Loans, such Lender may
require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans subject to such requirements, additional
interest on such Loans at a rate per annum specified by such Lender to be the
cost to such Lender of complying with such requirements in relation to such
Loans.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, acting in good faith, which determination
shall be conclusive absent manifest error, and notified to the relevant Borrower
(with a copy to the Administrative Agent) at least five Business Days before
each date on which interest is payable for the relevant Loans, and such
additional interest so notified to the relevant Borrower by such Lender shall be
payable to such Lender on each date on which interest is payable for such Loans.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Commitment Fees shall cease to accrue from and after the time such Lender
becomes a Defaulting Lender on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) [Intentionally Omitted].

(c) the Commitment and Revolving Credit Exposure, if any, of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action under this Agreement (including any
consent to any amendment, waiver or modification pursuant to Section 10.02),
provided that any amendment, waiver or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders or that would (i) change the percentage of
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (ii) amend this Section 2.21 or Section 10.02 in a manner
which affects such Defaulting Lender differently than other Lenders and is
adverse to such Defaulting Lender, (iii) increase or extend the Commitment of
such Defaulting Lender or subject such Defaulting Lender to any additional
obligations (it being understood that any amendment, waiver or consent in
respect of conditions precedent, covenants, Defaults or Events of Default shall
not constitute an increase or extension of the Commitment of any Lender or an
additional obligation of any Lender), (iv) reduce the principal of the Loans
made by such

 

- 39 -



--------------------------------------------------------------------------------

Defaulting Lender or (v) postpone the scheduled date for any payment of
principal of, or interest on, the Loans made by such Defaulting Lender, shall in
each case require the consent of such Defaulting Lender (which consent shall be
deemed to have been given if such Defaulting Lender fails to respond to a
written request for such consent within 30 days after receipt of such written
request);

(d) [Intentionally Omitted].

(e) [Intentionally Omitted].

(f) in the event that the Agents and the Borrowers each agree (acting
reasonably) that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Defaulting
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such
Defaulting Lender to hold such Loans in accordance with its applicable Tranche
Percentage;

(g) the operation of any other provision of this Section 2.21, will not
(i) constitute a waiver or release of any claim the Borrowers, the Agents or any
other Lender may have against such Defaulting Lender, or (except with respect to
clause (f) above) cause such Defaulting Lender to be a Non-Defaulting Lender, or
(ii) except as expressly provided in this Section 2.21, excuse or otherwise
modify the performance by the Borrowers of their respective obligations under
this Agreement and the other Loan Documents; and

(h) anything herein to the contrary notwithstanding, the Borrowers may
(i) require such Lender to assign and delegate all its interests, rights and
obligations under the Loan Documents pursuant to Section 2.18(b) or
(ii) terminate the unused amount of the Commitment of a Defaulting Lender on a
non-pro rata basis upon notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrowers, the Agents or any Lender
may have against such Defaulting Lender.

ARTICLE III

Representations and Warranties

Each of the Borrowers represents and warrants to the Lenders, as of the
Effective Date and as of the Closing Date (but subject to Section 4.04 and
Section 7.01) and thereafter as of the date of any Borrowing or B/A Drawing,
that:

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and in good standing (to the extent such
concept is applicable) under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business, and is in good standing (to the extent such concepts are
applicable), in every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s corporate powers and have been duly authorized by all
necessary corporate or partnership and, if required, stockholder action. Each of
the Loan Documents has been duly executed and delivered by each Loan Party
thereto and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and, in
the case of obligations of UK Borrowing Subsidiaries, the time barring of claims
under the Limitation Acts and the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of the UK stamp duty may
be void.

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or

 

- 40 -



--------------------------------------------------------------------------------

made and are in full force and effect, (b) will not violate any applicable law
or regulation or any order of any Governmental Authority, (c) will not violate
or result in a default under any material agreement or other material instrument
binding upon the Company or any of the Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
the Subsidiaries, (d) will not result in the creation or imposition of any Lien
on any asset of the Company or any of the Subsidiaries and (e) will not violate
the charter, by-laws or other organizational documents of the Company or any of
the Subsidiaries, except, in the case of clause (a), (b), (c) and (d), to the
extent that failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheets and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2011, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and such financial statements present fairly, in
all material respects, the financial position, results of operations and cash
flows of the Company and the consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP. The Company has heretofore furnished to
the Lenders the consolidated balance sheets and statements of income,
stockholders equity and cash flows of MillerCoors as of and for the fiscal year
ended December 31, 2011, reported on by PricewaterhouseCoopers LLP, independent
public accountants.

(b) Since December 31, 2011, there has not occurred or become known any event or
circumstance that constitutes or would reasonably be expected to result in a
material adverse change in the business, assets, operations or financial
condition of the Company and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and the Subsidiaries has good
title to, valid leasehold interests in, or valid licenses of, all its real and
personal property material to its business, except for defects in title that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, except for any intellectual property the failure to
own or license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and the use thereof by the
Company and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters and other
matters disclosed in the most recent annual report of the Company filed with the
Securities and Exchange Commission on Form 10-K for the fiscal year ended
December 31, 2011) or (ii) that involve this Agreement or any other Loan
Document or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. At any time on or
prior to the Closing Date, no Default (other than as a result of any
representation or warranty (other than the Certain Funds Representations)
proving to be incorrect in any material respect) has occurred and is continuing.
At any time after the Closing Date, no Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

- 41 -



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA and Pension Plans. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect.
Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company and each ERISA Affiliate have fulfilled their obligations
under the minimum funding standards of Section 302 of ERISA and Section 412 of
the Code and have not incurred, and could not reasonably be expected to incur,
any liability to the PBGC under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

(b) Each Canadian Borrowing Subsidiary is in compliance with all Applicable
Canadian Pension Legislation and all of its obligations in respect of each
applicable Pension Plan except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.11. Disclosure. Neither (a) to the best of the Company’s knowledge
(with respect to information relating to the Target and its subsidiaries, to the
Company’s knowledge), the information relating to the Company and the
Subsidiaries or to the credit facilities established hereby set forth in the
Information Memorandum nor (b) with respect to information relating to the
Target and its subsidiaries, to the Company’s knowledge, any of the other
reports, financial statements, certificates or other written information (other
than projections, estimates, forecasts, budgets and other forward looking
information concerning the Company and its Subsidiaries (collectively, the
“Projections”) and other forward looking information of a general economic or
industry specific nature) furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains, as of the date furnished (and taken together
with all other information then or theretofore furnished) any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect the Projections,
the Company represents only that such information was prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time (it
being understood that such Projections are not to be viewed as facts, are
subject to significant uncertainties and contingencies beyond the Company’s
control, that no assurances can be given that the projections will be realized
and that actual results may be materially different).

SECTION 3.12. Margin Stock. Neither the Company nor any of the Subsidiaries is
engaged principally, or as one of its primary activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. None of
the Loans will be used to purchase or carry any Margin Stock, to refinance any
Indebtedness originally incurred for any such purpose or in any other manner
that would violate any provision of Regulation U or X of the Board.

SECTION 3.13. Subsidiaries; Guarantee Requirement. Schedule 3.13 correctly sets
forth, as of the date hereof, (a) the name and jurisdiction of organization of
each Domestic Subsidiary, Canadian Subsidiary and UK Subsidiary that is a
Significant Subsidiary and (b) the ownership of all the outstanding Equity
Interests in each such Subsidiary (other than any Equity Interests owned by
Persons other than the Company and the Subsidiaries).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Agreement is subject to
the satisfaction (or waiver in accordance with Section 10.02), on or before the
Acquisition Longstop Date of each of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

- 42 -



--------------------------------------------------------------------------------

(b) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees required to be paid on or prior to the Effective Date by the Borrowers
hereunder or under any other Loan Document, and all expenses required to be paid
on or prior to the Effective Date by the Borrowers hereunder or under any other
Loan Document for which invoices have been presented at least 3 days prior to
the Effective Date.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date and such notice shall be conclusive and binding.

SECTION 4.02. Closing Date. The obligation of each Lender to make Loans on the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 10.02), on or before the Acquisition Longstop Date of each of the
following conditions:

(a) The Effective Date shall have occurred hereunder.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Canadian Administrative Agent and
the Lenders and dated the Closing Date), each in substantially the form attached
hereto as Exhibit G, of (i) Deputy General Counsel of the Company,
(ii) Kirkland & Ellis LLP, special US counsel for the Company, (iii) McCarthy
Tétrault LLP, special Canadian counsel for certain of the Canadian Subsidiaries,
(iv) Cox & Palmer, special Nova Scotia counsel for certain of the Canadian
Subsidiaries, and (v) Kirkland & Ellis LLP, special UK counsel for the Company.

(c) The Administrative Agent shall have received (i) such customary documents,
resolutions and secretary’s certificates relating to the organization, existence
and good standing (to the extent applicable in the jurisdiction of organization
of the Borrowers and Subsidiary Guarantors) of the Loan Parties, and the
authorization of (x) in the case of the Subsidiary Guarantors, the Loan
Documents, and (y) in the case of Borrowers, the Transactions, each in the form
attached hereto as Exhibit G, and (ii) at least 5 Business Days prior to the
Closing Date (to the extent requested by any Arranger or Lender in writing at
least 10 Business Days prior to the Closing Date), all documentation required
under applicable related “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the PATRIOT Act.

(d) The Guarantee Requirement shall be satisfied; provided that to the extent
that any Guarantee is not delivered on the Closing Date, the delivery of such
Guarantee shall be delivered by the Company (x) no later than 30 days (or such
longer period as the Administrative Agent may agree) after the Closing Date for
existing Subsidiaries of the Company and (y) no later than 60 days (or such
longer period as the Administrative Agent may agree) after the Closing Date for
the Target and its subsidiaries.

(e) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees required to be paid on or prior to the Closing Date by the Company
hereunder or under any Fee Letter, and all expenses required to be paid on or
prior to the Closing Date by the Company hereunder or under the Commitment
Letter for which invoices have been presented at least three Business Days prior
to the Closing Date.

(f) (i) The Certain Funds Representations shall be true and correct on the
Closing Date and (ii) no Certain Funds Default shall have occurred and be
continuing at the time of, or would result from the extension of the Loans on,
Closing Date.

(g) The Acquisition shall have been, or substantially concurrently with the
initial funding of the Loans shall be, consummated in accordance with terms of
the Acquisition Agreement and there shall have been no amendment, modification
or waiver of any provision thereof or any consent provided thereunder, in each
case which is materially adverse to the interests of the Lenders without each
Arranger’s prior written consent (such consent not to be unreasonably withheld
or delayed).

(h) The Administrative Agent shall have received (i) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries for each subsequent fiscal quarter
ended subsequent to December 31, 2011 and at least 45 days prior to the Closing
Date; and (ii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Target and its subsidiaries
for each subsequent fiscal quarter ended subsequent to December 31, 2011 and at
least 45 days prior to the Closing Date (in each case prepared in accordance
with International Financial Reporting Standards) and pro forma financial
statements of the Company.

 

- 43 -



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received (i) a certificate substantially
in the form of Exhibit F hereto, dated the Closing Date and signed by a
Financial Officer, demonstrating that the Company and its Subsidiaries are, on a
consolidated basis solvent at the Closing Date immediately after giving effect
to the Transactions and (ii) a certificate, dated the Closing Date,
substantially in the form attached hereto as Exhibit I.

(j) The relevant Borrower shall have delivered a Borrowing Request in accordance
with Section 2.03.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

SECTION 4.03. Each Credit Event. The obligations of the Lenders to make Loans
(except for the Loans to be made on the Closing Date) and accept and purchase
B/As are subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in
Article III (other than those set forth in Sections 3.04(b) and 3.06(a)) shall
be true and correct in all material respects on and as of the date of such
Borrowing or B/A Drawing, as applicable (except that any such representation
given as of a particular date shall be true and correct in all material respects
as of that date).

(b) At the time of and immediately after giving effect to such Borrowing or B/A
Drawing, as applicable, no Default or Event of Default shall have occurred and
be continuing.

Each incurrence of a Loan and each B/A Drawing shall be deemed to constitute a
representation and warranty by the Company on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

SECTION 4.04. Actions during Certain Funds Period.

(a) During the Certain Funds Period, neither the Administrative Agent nor any of
the Lenders will refuse to make any Borrowing available to the Borrowers
pursuant to Article II (notwithstanding any provision of any Loan Document to
the contrary, it being understood that this provision shall not be deemed to
increase the Commitment of any Lender or oblige the Administrative Agent to fund
any Commitment on behalf of a Lender) unless:

(i) any of the conditions in Section 4.02 has not been satisfied or specifically
waived in writing in accordance with Section 10.02; or

(ii) a Certain Funds Default has occurred and is continuing; or

(iii) it is unlawful in any applicable jurisdiction for that Lender to perform
any of its obligations to lend or participate or maintain its participation in
any Loan.

(b) Without prejudice to clause (a), during the Certain Funds Period, no Lender
shall:

(i) cancel any of its Commitments;

(ii) exercise any right of acceleration, termination, cancellation, set-off or
counterclaim in respect of any Borrowing for the purposes set forth in
Section 5.08;

(iii) exercise any right to terminate or suspend its obligation to make any
Borrowing for the purposes set forth in Section 5.08;

(iv) exercise any right of rescission in respect of any Loan Document in respect
of any Borrowing for the purposes set forth in Section 5.08; or

(v) take any other action or make or enforce any claim (in its capacity as a
Lender) to the extent that such action, claim or enforcement would directly or
indirectly prevent or limit the making of a Borrowing for the purposes set forth
in Section 5.08 during the Certain Funds Period;

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.

SECTION 4.05. Initial Credit Event for each Borrowing Subsidiary. The obligation
of each Lender to make the initial Loans to any Borrowing Subsidiary that
becomes a Borrowing Subsidiary after the Effective Date or to initially accept
and purchase B/As for the account of such Borrowing Subsidiary, is subject to
the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement duly executed by all parties
thereto.

 

- 44 -



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received such documents, certificates
and legal opinions as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing (to the extent
such concept is applicable) of such Borrowing Subsidiary, the authorization of
the Transactions and the enforceability of this Agreement insofar as they relate
to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel, which shall be deemed to be satisfactory if such documents,
certificates or opinions are consistent with the deliveries under Section 4.02.

(c) Each Lender shall have received reasonably satisfactory “know your customer”
and other customary information as such Lender shall reasonably request.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full, the Company covenants and agrees with the Lenders as to
itself and the Subsidiaries and each Borrowing Subsidiary covenants and agrees
with the Lenders as to itself and its Subsidiaries that:

SECTION 5.01. Financial Statements and Other Information. The Company will (or,
with respect to the financial statements relating to MillerCoors pursuant to
clauses (a) and (b) below, use its commercially reasonable efforts to) furnish
to the Administrative Agent (which shall distribute such materials to each
Lender):

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (with the opinion of such financial statements not
containing (i) a “going concern” or like qualification or exception or (ii) any
qualification or exception as to the scope of such audit that results from
restrictions imposed by the Company on the audit procedures carried out by its
independent public accountants) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and within
90 days after the end of each fiscal year of MillerCoors, its audited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; and within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of MillerCoors,
its consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.05, (iii) stating whether any change

 

- 45 -



--------------------------------------------------------------------------------

in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and, if the effect of such change shall have been
deferred under Section 1.04 for purposes of Section 6.05 or any other provision
hereof, reconciling, as applicable, the calculations referred to in
clause (ii) above or any calculations required under any other provision with
the financial statements delivered under clause (a) or (b) above, and
(iv) confirming compliance with the requirements set forth in the definition of
“Guarantee Requirement” and attaching a revised form of Schedule 3.13 showing
all additions to and removals from the list of Subsidiary Guarantors since the
date of the most recently delivered Schedule 3.13 (or confirming that there have
been no changes from such most recently delivered Schedule 3.13);

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines or in
accordance with the normal commercial practices of such accounting firm);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;

(f) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;

(g) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as any Agent or
any Lender may reasonably request.

Information required to be delivered pursuant to the clauses above or pursuant
to Section 5.02(b) or (d) shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall have been posted on the Company’s website on the Internet at
www.molsoncoors.com (or such other address as the Company shall provide to the
Lenders) or by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or shall be available on the website
of the Securities and Exchange Commission at http://www.sec.gov (and a
confirming electronic correspondence shall have been delivered or caused to be
delivered to the Administrative Agent providing notice of such posting or
availability); provided that the Company shall deliver paper copies of such
information to the Administrative Agent for any Lender that requests such
delivery through the Administrative Agent. Information required to be delivered
pursuant to this Section 5.01 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (which shall distribute such materials to each of the
Lenders) prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the (i) occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect, (ii) receipt of any notice indicating any intention by
the PBGC to terminate any Plan, or (iii) receipt of any notice indicating any
intention by a multiemployer plan to obtain any withdrawal liability from the
Company or any of its Subsidiaries or ERISA Affiliates (provided such withdrawal
liability could reasonably be expected to exceed US$50,000,000); and

(d) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

- 46 -



--------------------------------------------------------------------------------

Each notice delivered (or deemed to have been delivered) under this
Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited by Section 6.03.

SECTION 5.04. Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its material Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Company or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP (or generally applicable accounting principles in the
relevant jurisdiction) or (b) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and damage by casualty excepted, except where the failure to take
such actions could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as shall be
determined by the officers of the Company in the exercise of their reasonable
judgment to be consistent with prudent business practices.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct in all material respects entries are made of all
material dealings and transactions in relation to its business and activities.
The Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, so long as the Company has been provided
the opportunity to be present, its independent accountants, all at such
reasonable times and as often as reasonably requested. All visitation requests
by Lenders shall be made through the Administrative Agent, and the Agents and
the Lenders shall endeavor to coordinate such visits in order to minimize
expense and inconvenience to the Company.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws, ERISA and Applicable
Canadian Pension Legislation, applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used solely to
(a) on the Closing Date, finance the Transactions, including the repayment of
Indebtedness of the Target and its subsidiaries, and the Transaction Costs and
(b) after the Closing Date, to provide working capital from time to time and for
other general corporate purposes of the Borrowers and the Subsidiaries
(including, without limitation, to provide backup liquidity in connection with
commercial paper programs of the Company and the Subsidiaries).

SECTION 5.09. Guarantee Requirement; Elective Guarantor. (a) Subject to
Section 4.02(d), the Company will cause the Guarantee Requirement to be
satisfied at all times on and following the Closing Date.

(b) With respect to any Subsidiary that is not required to Guarantee the
Obligations pursuant to the Guarantee Requirement, the Company may (but is not
required to), at any time upon three Business Days’ notice to the Administrative
Agent, cause any such Subsidiary to become a Subsidiary Guarantor (such
Subsidiary, an “Elective Guarantor”) by such Subsidiary executing and delivering
to the Administrative Agent a supplement to the Subsidiary Guarantee Agreement.
So long as no Default would result from such release, (i) if all of the capital
stock of an Elective Guarantor owned by the Company or a Subsidiary are sold or
otherwise disposed of in a transaction or transactions permitted by this
Agreement or (ii) in the event that, immediately after giving effect to the
release of any Elective Guarantor’s Guarantee, all of the Indebtedness of the
non-Subsidiary Guarantors is permitted under Section 6.01, then, in each case,
such Guarantee shall automatically be released and promptly following the
Company’s request, the Administrative Agent shall execute such further evidence
of release of such Elective Guarantor pursuant to this Section 5.09(b) from its
Guarantee.

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A (other than any B/A that has been fully cash
collateralized pursuant to Section 2.10(d)) and all fees payable hereunder have
been paid in full, the Company covenants and agrees with the Lenders as to
itself and the Subsidiaries and each Borrowing Subsidiary covenants and agrees
with the Lenders as to itself and its subsidiaries that:

SECTION 6.01. Priority Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Priority
Indebtedness other than:

(a) Indebtedness under (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Existing Credit Agreement up to an aggregate principal
amount of US$650,000,000 (and related Guarantees thereof), (iv) the Bridge Loan
Agreement up to an aggregate principal amount of US$1,900,000,000 (and related
Guarantees thereof) and (v) the Term Loan Agreement up to an aggregate principal
amount of US$300,000,000 (and related Guarantees thereof); provided, that such
Indebtedness shall not have the benefit of Liens provided by the Borrowers or
any Subsidiary that does not equally benefit the holders of the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided, that no additional
Subsidiaries (other than any Subsidiary that shall be a Subsidiary Guarantor
with respect to all of the Obligations and, in the case of Indebtedness of any
Foreign Subsidiary, subsidiaries of such Foreign Subsidiary that are required to
become Guarantors under the terms of such Indebtedness as in effect on the date
hereof) will be added as obligors or Guarantors in respect of any Indebtedness
referred to in this clause (b) and no such Indebtedness shall be secured by any
additional assets (other than as a result of any Lien covering after-acquired
property in effect on the date hereof);

(c) the Senior Notes and the 2012 Senior Notes and in each case related
Guarantees of the Company and Subsidiary Guarantors (but not of any Subsidiary
that is not a Subsidiary Guarantor with respect to all of the Obligations);
provided that the Senior Notes and the 2012 Senior Notes shall not have the
benefit of any Guarantees, Liens or other credit support that does not equally
benefit the holders of the Obligations;

(d) Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
Indebtedness of the Company to any Subsidiary; provided that no such
Indebtedness shall be assigned to a Person other than the Company or a
Subsidiary;

(e) Indebtedness (including Capital Lease Obligations and Attributable Debt in
respect of Sale-Leaseback Transactions) incurred to finance the acquisition,
construction or improvement of, and secured by, any fixed or capital assets
(including real property), and extensions, renewals or replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
add additional Subsidiaries as obligors or Guarantors in respect thereof and
that are not secured by any additional assets; provided that such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement;

(f) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date, provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and indebtedness which may be incurred to provide
for the near-term working capital needs of any such Person under any revolving
credit or similar facility that exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and extensions, renewals or replacements of any of
the Indebtedness referred to above in this clause that do not increase the
outstanding principal amount thereof (or in the case of revolving credit
facilities, the outstanding total commitment thereof) or add additional
Subsidiaries (other than any Subsidiary that shall be a Subsidiary Guarantor
with respect to all of the Obligations and, in the case of Indebtedness of any
Foreign Subsidiary, subsidiaries of such Foreign Subsidiary that are required to
become Guarantors under the terms of such Indebtedness as in effect on the date
hereof) as obligors or Guarantors in respect thereof and that are not secured by
any additional assets (other than as a result of any Lien covering
after-acquired property that shall be in effect at the time such Person becomes
a Subsidiary);

 

- 48 -



--------------------------------------------------------------------------------

(g) Indebtedness of any Subsidiary as an account party in respect of letters of
credit backing obligations of any Subsidiary that do not constitute Indebtedness
(other than performance, surety, appeal or similar bonds to the extent
constituting Indebtedness);

(h) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or letters of credit,
appeal bonds, surety bonds or performance bonds securing the performance of the
Company or any Subsidiary pursuant to such agreements, in connection with
acquisitions or dispositions of any business, assets or Subsidiary of the
Company or any of its Subsidiaries or otherwise in the ordinary course of
business;

(i) Indebtedness consisting of (or connected with) industrial development,
pollution control or other revenue bonds or similar instruments issued or
guaranteed by any Governmental Authority;

(j) Securitization Transactions to the extent that the aggregate amount, without
duplication, of all Securitization Transactions does not at any time exceed
US$100,000,000 in respect of Securitization Transactions relating to loans made
to bars, pubs and other similar establishments in the United Kingdom or
US$400,000,000 in respect of other Securitization Transactions;

(k) other Priority Indebtedness in an aggregate amount outstanding at any time
not greater than 15% of Consolidated Net Tangible Assets as of the end of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any such
financial statements, pursuant to Section 5.01(a) or (b) of the Existing Credit
Agreement); and

(l) Indebtedness arising under a guarantee or indemnity given by the Company or
any Subsidiary in favor of a bank in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of the Company
or any Subsidiary.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens securing or deemed to exist in connection with Priority Indebtedness
(other than Indebtedness referred to in paragraphs (c) and (d) of Section 6.01)
to the extent such Priority Indebtedness is permitted under Section 6.01;

(b) Permitted Encumbrances;

(c) Liens in connection with Hedging Agreements, the aggregate principal amount
of the obligations under which does not exceed US$250,000,000;

(d) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof (or on improvements or accessions thereto or proceeds
therefrom) and set forth on Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Company or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary other than improvements and
accessions to the assets to which it originally applies and proceeds of such
assets, improvements and accessions and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens in favor of any Governmental Authority to secure obligations pursuant
to the provisions of any contract or law;

(g) Liens to secure obligations of the Company to any Subsidiary Guarantor;

(h) Liens to secure obligations of a Subsidiary to the Company or any other
Subsidiary; and

 

- 49 -



--------------------------------------------------------------------------------

(i) other Liens not specifically listed above securing obligations (other than
Indebtedness) not to exceed US$50,000,000 at any one time outstanding.

SECTION 6.03. Fundamental Changes. (a) The Company will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions, and whether directly or
through the merger of one or more Subsidiaries) assets representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), or liquidate or dissolve, except that if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into the Company in a
transaction in which the Company is the surviving corporation.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the date of this Agreement, and
businesses reasonably related thereto.

SECTION 6.04. Transactions with Affiliates. The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, purchase, lease or otherwise acquire any property or
assets from or otherwise engage in any other transactions with any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate.

SECTION 6.05. Leverage Ratio. The Company will not permit the Leverage Ratio to
exceed: (i) during the period from the date hereof to and including
September 30, 2012, 4.00:1.00, (ii) during the period from October 1, 2012 to
and including March 31, 2013, 3.75:1.00, and (iii) thereafter, 3.50:1.00, in
each case determined: (a) as of the last day of each fiscal quarter of the
Company or (b) at any time, if and for so long as (in the case of this clause
(b)) compliance with the “Leverage Ratio” under the Existing Credit Agreement is
also determined at any time or the definition of “Leverage Ratio” under the
Existing Credit Agreement is not consistent with the definition of Leverage
Ratio in this Agreement.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any B/A when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or any material information contained in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made, deemed made or delivered;

(d) the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence) or 5.08 or 5.09 (if such failure under Section 5.09 shall
continue for five Business Days) or in Article VI;

(e) the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement, any other Loan Document or
any Fee Letter (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall continue after any
applicable grace period;

 

- 50 -



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, or that enables or permits (after
all applicable grace periods) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity (or (i) in the case of
any Securitization Transaction constituting Material Indebtedness, that enables
or permits the investors or purchasers to terminate purchases of Receivables or
interests therein or to require the repurchase of all outstanding Receivables by
the Company or a Subsidiary, in either case, prior to its scheduled termination
or (ii) any default or similar event under a Hedging Agreement constituting
Material Indebtedness that enables or permits a counterparty to terminate such
Hedging Agreement and require any termination or similar payment to be made
thereunder); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any action for the
purpose of effecting any of the foregoing or (vii) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of US$50,000,000 shall be rendered against the Company, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged and
unvacated for a period of 30 consecutive days during which execution shall not
be effectively stayed, or a judgment creditor shall have attached or levied upon
any material assets of the Company or any Significant Subsidiary to enforce any
such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) the guarantee of any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement or the Company’s guarantee under Article VIII shall not be (or shall
be asserted by the Company or any Subsidiary Guarantor not to be) valid or in
full force and effect (except in the case of any release of any guarantee of any
Subsidiary Guarantor in accordance with the terms of the Subsidiary Guarantee
Agreement); or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Section (other than subclause (vii) of
such clause (i))), and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans and
principal amounts payable in respect of B/As then outstanding to be due and
payable in whole or in part (in which case any principal amount not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and of B/As so declared to be due and
payable, together with accrued interest on the Loans and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately (except as provided above), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower;
provided, however, that (notwithstanding the foregoing or any other provision of
this Agreement or any other Loan Document) the Administrative Agent and the
Required Lenders shall not be permitted to take any such action pursuant to
clause (i) or (ii) above during the Certain Funds Period unless an Event of
Default which is a

 

- 51 -



--------------------------------------------------------------------------------

Certain Funds Default shall have occurred and be continuing; and in case of any
event described in clause (h) or (i) of this Section with respect to a Borrower,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.

SECTION 7.02. CAM Exchange. (a) On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in
Section 7.01, (ii) simultaneously with the automatic conversions pursuant to
clause (iii) below, the Lenders shall automatically and without further act (and
without regard to the provisions of Section 10.04) be deemed to have exchanged
interests in the Loans and B/As, such that in lieu of the interest of each
Lender in each Loan and B/A in which it shall participate as of such date
(including such Lender’s interest in the Obligations of each Loan Party in
respect of each such Loan and B/A), such Lender shall hold an interest in every
one of the Loans and B/As (including the Obligations of each Loan Party in
respect of each such Loan), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof,
(iii) simultaneously with the deemed exchange of interests pursuant to
clause (iii) above, the interests in the Loans to be received in such deemed
exchange shall, automatically and with no further action required, be converted
into the US Dollar Equivalents, determined using the Exchange Rates calculated
as of such date, of such amounts and on and after such date all amounts accruing
and owed to the Lenders in respect of such Obligations shall accrue and be
payable in US Dollars at the rates otherwise applicable hereunder and
(iv) immediately upon the date of expiration of the Contract Period in respect
thereof, the interests in each B/A received in the deemed exchange of interests
pursuant to clause (iii) above shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, determined using the
Exchange Rate calculated as of such date, of such amount and on and after such
date all amounts accruing and owed to the Lenders in respect of such Obligations
shall accrue and be payable in US Dollars at the rate otherwise applicable
hereunder. It is understood and agreed that Lenders holding interests in B/As on
the CAM Exchange Date shall discharge the obligations to fund such B/As at
maturity in exchange for the interests acquired by such Lenders in funded Loans
in the CAM Exchange. Each Lender and each Loan Party hereby consents and agrees
to the CAM Exchange, and each Lender agrees that the CAM Exchange shall be
binding upon its successors and assigns and any person that acquires a
participation in its interests in any Loan or B/A. Each Loan Party agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and B/As so executed and delivered;
provided, that the failure of any Loan Party to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by either Agent pursuant to any Loan Document in respect of the
Obligations shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation shall be paid over to the Applicable Agent for distribution to the
Lenders in accordance herewith.

ARTICLE VIII

Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

Except as otherwise provided herein, the Company waives presentment to, demand
of payment from and protest to any Borrower of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Company hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the

 

- 52 -



--------------------------------------------------------------------------------

provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other Loan Document or agreement; (d) any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations; or
(e) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Company by virtue
hereof, upon the failure of any other Borrower to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by any Agent or Lender, forthwith pay, or cause to be paid, to
the Applicable Agent or Lender in cash an amount equal to the unpaid principal
amount of such Obligation then due, together with accrued and unpaid interest
thereon. The Company further agrees that if payment in respect of any Obligation
shall be due in a currency other than US Dollars and/or at a place of payment
other than New York and if, by reason of any Change in Law, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of any Agent or Lender, not consistent
with the protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify each Agent and Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Agents and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

ARTICLE IX

The Agents

In order to expedite the transactions contemplated by this Agreement, the
Persons named in the heading of this Agreement are hereby appointed to act as
Administrative Agent and Canadian Administrative Agent on behalf of the Lenders.
Each of the Lenders, each assignee of any Lender hereby irrevocably authorizes
the Agents to take such actions on behalf of such Lender or assignee and to
exercise such powers as are delegated to the Agents by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent and, to the extent expressly provided herein,
the Canadian Administrative Agent are hereby expressly authorized by the
Lenders, without hereby limiting any implied authority, (a) to receive on behalf
of the Lenders all payments of principal of and interest on the Loans and all
other amounts due to the Lenders hereunder, and promptly to distribute to each
Lender its proper share of each payment so received; (b) to give notice on
behalf of each of the Lenders to the Company of any Event of Default specified
in this Agreement of which the

 

- 53 -



--------------------------------------------------------------------------------

Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by the Company or any other Loan Party
pursuant to this Agreement or the other Loan Documents as received by the
Administrative Agent. Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guarantee Agreement in the
event that all the capital stock of such Guarantor shall be sold, transferred or
otherwise disposed of to a Person other than the Company or an Affiliate of the
Company in a transaction not prohibited by this Agreement. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent and the
Canadian Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

With respect to the Loans made by it under this Agreement, each Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
the Agents and their Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not an Agent under the Loan
Documents and without any duty to account therefor to the Lenders.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties under the Loan Documents shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise upon
receipt of notice in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the institution
serving as Agent or any of its Affiliates in any capacity. No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 10.02) or in
the absence of its own gross negligence, bad faith or willful misconduct. No
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by a Borrower, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and in good faith believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan. Each Agent may consult with legal
counsel (who may be counsel for any Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

- 54 -



--------------------------------------------------------------------------------

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

In taking any discretionary action hereunder, or in determining whether any
provision hereof is applicable to any event, transaction or circumstance, the
Administrative Agent may, in its discretion, but shall not be required (unless
required by any other express provision hereof) to, communicate such proposed
action or determination to the Lenders prior to taking or making the same, and
shall be entitled (subject to any otherwise applicable requirement of
Section 10.02(b)), in the absence of any contrary communication received from
any Lender within a reasonable period of time specified in such communication
from the Administrative Agent, to assume that such proposed action or
determination is satisfactory to such Lender.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders and
the Company. Upon any such resignation, the Company shall have the right, with
the consent of the Required Lenders (not to be unreasonably withheld or
delayed), to appoint a successor; provided, that if a Default has occurred and
is continuing, the Required Lenders, and not the Company, shall have the right,
in consultation with the Company, to appoint such successor. If no successor
shall have been so appointed by the Company (or, if applicable, the Required
Lenders) and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
which shall be a bank with an office in New York, New York or Toronto or London,
as applicable, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Agent’s resignation hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

To the extent required by any applicable law, each Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax.
Without limiting or expanding the provisions of Section 2.16, each Lender shall
indemnify and hold harmless each Agent against, and shall make payable in
respect thereof within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for such Agent) incurred by or
asserted against such Agent by the United States Internal Revenue Service or any
other Governmental Authority as a result of the failure of such Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify such
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective) unless such failure was due to the gross
negligence or willful misconduct of such Agent. A certificate as to the amount
of such payment or liability delivered to any Lender by such Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes each Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due such Agent
under this Article. The agreements in this Article shall survive the resignation
and/or replacement of each Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

- 55 -



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any duties or obligations under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent or a Lender
hereunder.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, each Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether such Agent
shall have made any demand on the applicable Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Agents) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the applicable Agent and, in the event that an Agent shall consent
to the making of such payments directly to the Lenders, to pay to such Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of such Agent and its agents and counsel, and any other amounts due such Agent.
Nothing herein shall be deemed to give the Agents the right to vote the claim of
any Lender in any such proceeding pursuant to such Debtor Relief Law.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Company, to it at Molson Coors Brewing Company, 1225 17th Street,
Suite 3200, Denver, Colorado 80202, Attention of Treasurer (telecopy no.
303-927-2329), with a copy to Molson Coors Brewing Company, 1225 17th Street,
Suite 3200, Denver, Colorado 80202, Attention of Chief Financial Officer (Fax:
(303) 927-2416) and Chief Legal Officer (telecopy no. 303-927-927-2416);

(ii) if to any Borrowing Subsidiary, to it in care of the Company as provided in
paragraph (i) above;

(iii) if to the Administrative Agent, to Deutsche Bank AG New York Branch, c/o
DB Services New Jersey, Inc., 5022 Gate Parkway, Suite 200, Jacksonville, FL
32256, Attention of Sheila Lee (telecopy no. 904-779-3080);

(iv) if to the Canadian Administrative Agent, to Deutsche Bank AG, Canada
Branch, 199 Bay Street, Suite 4700, M5L 1E9 Toronto, Canada, Attention of Loan
Operations (telecopy no. 416-682-8484); with a copy to the Administrative Agent
as provided in paragraph (iii) above; and

(v) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

- 56 -



--------------------------------------------------------------------------------

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether any Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Except as provided in Section 2.08(e), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders (subject to clause (c) below) or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that, except as expressly contemplated by Section 2.08(e), no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood and agreed that the waiver
of any Default or Event of Default shall not constitute an increase in the
Commitment of such Lender), (ii) reduce the principal amount of any Loan, any
amount payable in respect of any B/A or reduce the Applicable Rate, or reduce
any fees payable hereunder, without the written consent of each Lender owed such
amount, (iii) postpone the date of any scheduled payment of the principal amount
of any Loan, any amount payable in respect of any B/A, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
scheduled payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender owed such amount or which
holds such Commitment, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, or amend the pro rata
treatment of each reduction of the Commitments under Section 2.08, without the
written consent of each Lender, (v) change any of the provisions of this
Section or reduce the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release the Company or all or substantially all
the Subsidiary Guarantors from its or their obligations under Article VIII or
the Subsidiary Guarantee Agreement, without the written consent of each Lender,
(vii) change any provisions of Section 7.02 without the written consent of each
Lender, or (viii) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of any Agent hereunder or under any
other Loan Document without the prior written consent of such Agent, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Global
Tranche Lenders (but not the US/UK Tranche Lenders) or the US/UK Tranche Lenders
(but not the Global Tranche Lenders) may be effected by an agreement or
agreements in writing entered into by the Company and requisite percentage in
interest of the affected Class of Lenders.

(c) Notwithstanding the foregoing or any other provision of this Agreement, the
Borrowers and the Subsidiary Guarantors will promptly enter into any amendment
to this Agreement or any other Loan Document (and the Administrative Agent is
hereby irrevocably authorized by each Lender to enter into such amendment on
behalf of such Lender) to the extent reasonably requested by either Arranger
(i) to give effect to any applicable “market flex” provisions in accordance with
Section 2 of the Fee Letter referred to in clause (a) of the definition of “Fee
Letter” and (ii) to incorporate any minor changes to this Agreement or any other
Loan Document that are reasonably requested by prospective Lenders, and are
reasonably acceptable to the Company, during the primary syndication of the
Commitments and the Loans (provided that such minor changes pursuant to this
clause (ii) are not materially adverse to the Borrowers or inconsistent with the
terms and conditions of the Commitment Letter) (it being understood and agreed
that no Arranger may request any amendment or modification to Section 4.02 if
such amendment or modification would impose new or additional conditions
precedent to, or otherwise expand, the conditions precedent set forth therein).

 

- 57 -



--------------------------------------------------------------------------------

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers and the
Agents and their Affiliates (limited in the case of legal fees to the reasonable
fees, charges and out-of-pocket disbursements of Milbank, Tweed, Hadley & McCloy
LLP and Blake, Cassels & Graydon LLP only and, with respect to any amendment,
modification or waiver, one counsel per jurisdiction and any other counsel to
the extent required by conflicts of interest), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by any
Agent or any Lender (limited in the case of legal fees, (x) with respect to any
Agent, to the reasonable fees, charges and out-of-pocket disbursements of
Milbank, Tweed, Hadley & McCloy LLP and Blake, Cassels & Graydon LLP, one
counsel per jurisdiction and any other counsel to the extent required by
conflicts of interest, and (y) with respect to all of the Lenders combined, to
the reasonable fees, charges and out-of-pocket disbursements of one counsel per
jurisdiction and any other counsel to the extent required by conflicts of
interest) in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or the B/As accepted and purchased, hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) The Company shall indemnify each Arranger, each Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all actual out-of-pocket losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and out-of-pocket disbursements
of any counsel for any Indemnitee, other than Taxes which, in all cases, are
subject to indemnity only pursuant to Section 2.16, incurred by or asserted
against any Indemnitee arising out of, in connection with or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby or thereby,
(ii) any Loan or B/A or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company or any of the Subsidiaries, or any Environmental
Liability related in any way to the Company or any of the Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is instituted by a third party or by any
Borrower or any Loan Party); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposures and unused Commitments at the time (or most recently prior to such
time).

(d) To the extent permitted by applicable law, the Company, the Agents and the
Lenders shall not assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions or any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written

 

- 58 -



--------------------------------------------------------------------------------

consent of each Lender thereto (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more assignees (other than to any
Competitor) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (i) the Administrative Agent and, except in the case of an
assignment (A) to a Lender or a Lender Affiliate, (B) at a time when an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing or
(C) with respect to assignments (such assignments to be made in accordance with
Section 2 of the Commitment Letter) in connection with the syndication of the
Commitments and the Loans by the “Commitment Parties” (as defined in the
Commitment Letter) to the extent such consent is not required pursuant to
Section 2 of the Commitment Letter, the Company must give its prior written
consent to such assignment (which consent in each case shall not be unreasonably
withheld), (ii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than US$10,000,000 unless each of the Company and the
Administrative Agent otherwise consent, (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, which shall contain, without limitation, a representation and
warranty from the assignee that such assignee is not a Competitor, together with
a processing and recordation fee of US$3,500 (it being understood that such fee
is not payable by the Company), (iv) in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Borrowers, each Agent and each other
Lender hereunder (and interest accrued thereon), (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and the documentation required to be delivered under
Sections 2.16(e) and (f), (vi) no assignee shall be entitled to receive any
greater payment under Section 2.16 than the assigning Lender would have been
entitled to receive with respect to the assigned interest unless the entitlement
to receive any additional amounts under Section 2.16 arises as a result of a
change in applicable law after the date such assignee becomes a party to this
Agreement and (vii) the assignee shall be a Qualifying Lender, provided that if
the assignee is a Treaty Lender then such Treaty Lender and each UK Borrowing
Subsidiary shall comply with Section 2.16(h). Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section. Notwithstanding
the foregoing, if the consent of the Company is required pursuant to this
Section 10.04(b) in connection with any proposed assignment, then the Company
shall be deemed to have consented to such proposed assignment unless it shall
object thereto by written notice to the Administrative Agent within ten Business
Days after having received written notice of such proposed assignment.

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest on the Loans, amounts in respect of B/As
owing to, each Lender pursuant to the terms hereof from time to

 

- 59 -



--------------------------------------------------------------------------------

time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything in this Agreement to the contrary, the Loans and
Commitments are intended to be treated as registered obligations for tax
purposes and the right, title and interest of the Lenders in and to such Loans
and Commitments shall be transferable only in accordance with the terms hereof.
This Section 10.04(c) shall be construed so that the Loans and Commitments are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower or any Agent, sell
participations to one or more banks or other entities (other than to any
Competitor) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender entitled to such benefits and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
but only to the extent that such Participant agrees to comply with and be
subject to Section 2.16 as if it were a Lender. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the relevant Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). No Lender shall have any obligation to
disclose all or any portion of the Participant Register to the Borrowers or any
other Person (including the existence or identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement) except (i) to the extent that such disclosure
is necessary to establish that such Loans or other obligations are in registered
form under Section 5f.103-1(c) of the applicable United States Treasury
Regulations or (ii) with respect to any Person whose interest in the Obligations
is treated as a participation by reason of the penultimate sentence of
Section 10.04(b). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with and be subject to Section 2.16 as though it were a Lender.

(g) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

- 60 -



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Company, the option to provide
to the Borrowers all or any part of any Loan that such Granting Bank would
otherwise be obligated to make to the Borrowers pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall be deemed to utilize the Commitment of the Granting
Bank to the same extent, and as if, such Loan were made by the Granting Bank and
such Granting Bank shall for all purposes remain the Lender of record hereunder.
Each party hereto hereby agrees that no SPC shall be liable for any payment
under this Agreement for which a Lender would otherwise be liable, for so long
as, and to the extent, the related Granting Bank makes such payment. No SPC (or
any Person receiving a payment through such SPC) shall be entitled to receive
any greater payment under Sections 2.14, 2.15 or 2.16 (or any other increased
costs protection provision) than the applicable Lender would have been entitled
to receive with respect to the interests transferred to such SPC; provided that
each SPC (or any Person receiving a payment through such SPC) shall be entitled
to the benefits of Section 2.16 only to the extent such Person agrees to comply
with and be subject to Section 2.16 as if it were a Lender. In furtherance of
the foregoing, each party hereto hereby agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section 10.04 other than Section 10.04(d), any
SPC may (i) with notice to, but without the prior written consent of, the
Company and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to its Granting
Bank or to any financial institutions (if consented to by the Company and
Administrative Agent) providing liquidity and/or credit facilities to or for the
account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans (but not
relating to any Borrower, except with the Company’s consent) to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein or in any other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and any other Loan Document and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Commitment Letter and each Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. To the extent provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York; provided, however, that the interpretation
of any provision of the Acquisition Agreement referred to herein shall be in
accordance with English law without regard to conflict of law principles that
would result in application of any law other than English law.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that any Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and

 

- 62 -



--------------------------------------------------------------------------------

instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, subject, if reasonably
practicable and legally permissible, to prior notice to the Company, (d) to any
other party to this Agreement, (e) to the extent necessary for the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, (i) to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement (in each case, other
than Competitors) or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company or any
Subsidiary and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Agent or any
Lender on a nonconfidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from or
on behalf of the Company or any of its Subsidiaries relating to the Company or
its Subsidiaries or Related Persons or their respective business, other than any
such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower. The obligations of the parties contained
in this Section 10.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 10.15. USA Patriot Act. Each Lender hereby notifies the Borrowers and
each Subsidiary Guarantor that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrowers and each Subsidiary Guarantor, which information includes the name and
address of each Borrower and each Subsidiary Guarantor and other information
that will allow such Lender to identify each Borrower and each Subsidiary
Guarantor in accordance with the USA Patriot Act.

 

- 63 -



--------------------------------------------------------------------------------

SECTION 10.16. Interest Act (Canada). Whenever interest is calculated on the
basis of a year of 360 or 365 days, for the purposes of the Interest Act
(Canada), the yearly rate of interest which is equivalent to the rate payable
hereunder is the rate payable multiplied by the actual number of days in the
year and divided by 360 or 365, as the case may be. All interest will be
calculated using the nominal rate method and not the effective rate method and
the deemed reinvestment principle shall not apply to such calculations.

 

- 64 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MOLSON COORS BREWING COMPANY By   /s/ Julio O. Ramirez   Name: Julio O. Ramirez
  Title: Vice President, Treasurer, Tax
           and Strategic Finance

 

MOLSON CANADA 2005 By   /s/ Kelly L. Brown   Name: Kelly L. Brown   Title: Chief
Legal Officer

 

By   /s/ Wouter Vosmeer   Name: Wouter Vosmeer   Title: Chief Financial Officer

 

MOLSON COORS INTERNATIONAL LP By   /s/ Julio O. Ramirez   Name: Julio O. Ramirez
  Title: Vice President, Taxation and Treasurer

 

MOLSON COORS CANADA INC. By   /s/ Kelly L. Brown   Name: Kelly L. Brown   Title:
Chief Legal Officer

 

By   /s/ Wouter Vosmeer   Name: Wouter Vosmeer   Title: Chief Financial Officer

 

MOLSON COORS BREWING COMPANY (UK) LIMITED By   /s/ David Heede   Name: David
Heede   Title: Finance Director

 

- 65 -



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH individually and as Administrative Agent By  
/s/ Virginia Cosenza   Name: Virginia Cosenza   Title: Vice President

 

By   /s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President

 

DEUTSCHE BANK AG, CANADA BRANCH individually and as Canadian Administrative
Agent By   /s/ Paul M. Jurist   Name: Paul M. Jurist   Title: Managing Director
and Principal Officer

 

By   /s/ Marcellus Leung   Name: Marcellus Leung   Title: Assistant Vice
President

 

DEUTSCHE BANK AG

NEW YORK BRANCH, as Lender

By   /s/ Virginia Cosenza   Name: Virginia Cosenza   Title: Vice President

 

By   /s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President

 

- 66 -



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By   /s/ Anish Shah   Name: Anish Shah  
Title: Authorized Signatory

 

- 67 -



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender    Global
Tranche
Commitment      US/UK
Tranche
Commitment      Total
Commitment  

Deutsche Bank AG New York Branch

   US$ 150,000,000       US$ 0       US$ 150,000,000   

Morgan Stanley Bank, N.A.

   US$ 150,000,000       US$ 0       US$ 150,000,000   

Total

   US$ 300,000,000       US$ 0       US$ 300,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.17

Payment Instructions

 

1. Payment Instructions for the Administrative Agent:

For Payments in US Dollars

Deutsche Bank Trust Company Americas (Swift Code BKTRUS33)

ABA: 021.001.033

Account Name: Deutsche Bank NY Loan Operations (SWIFT: DEUTUS33)

Account Number: 60.200.119

Ref: Molson Coors Brewing Company

For Payments in Canadian Dollars

Royal Bank of Canada, Toronto

Swift Code ROYCCAT2

Account name: Deutsche Bank AG New York (SWIFT: DEUTUS33)

Account no. (Routing code //CC0003) 095912235745

Ref: Molson Coors Brewing Company

For Payments in Euros

Deutsche Bank AG Frankfurt

Swift Code DEUTDEFF

Account name: Deutsche Bank AG New York (SWIFT: DEUTUS33)

Account no. 100958409510

IBAN:DE67500700100958409510

Ref: Molson Coors Brewing Company

For Payments in Sterling

Deutsche Bank AG London

Sort code 40.50.81

Swift DEUTGB2L

Account name: Deutsche Bank AG New York Branch (SWIFT: DEUTUS33)

Account no. 0400069

Ref: Molson Coors Brewing Company

 

2. Payment Instructions for the Canadian Administrative Agent:

For Payments in Canadian Dollars

Royal Bank of Canada, Toronto, Ontario

SWIFT: ROYCCAT2

TRANSIT 07172

A/C: Deutsche Bank AG, Canada Branch

A/C#071720000109

For Payments in US Dollars

Deutsche Bank Trust Company Americas, New York, New York

ABA:021-001-033

A/C: Deutsche Bank AG, Canada Branch

A/C#04-800-750



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 3.13

Subsidiary Guarantors

 

Name of Subsidiary

  

Jurisdiction of Organization

  

Owner of Equity Interests

CBC Holdco LLC

  

Colorado

  

CBC Holdco 2 LLC

CBC Holdco 2 LLC

  

Colorado

  

Coors Brewing Company

Coors Brewing Company

  

Colorado

  

Molson Coors Brewing Company

Coors International Holdco, ULC

  

Nova Scotia

  

Newco3, Inc.

Golden Acquisition

  

England and Wales

  

Molson Coors UK Holdings LLP

MC Holding Company LLC

  

Colorado

  

Molson Coors Brewing Company

Molson Canada 2005

  

Ontario

  

Molson Canada Company 34.37%

Molson Inc. 65.63%

Molson Coors Brewing Company (UK) Limited

  

England and Wales

  

Molson Coors Holdings Limited

Molson Coors Callco ULC

  

Nova Scotia

  

Molson Coors International LP

Molson Coors Canada Inc.

  

Canada

  

Molson Coors New Canco Inc. 15.7%

     

Molson Coors Canada Holdco ULC 84.3%

Molson Coors Capital Finance ULC

  

Nova Scotia

  

Molson Coors International LP

Molson Coors Holdings Limited

  

England and Wales

  

Golden Acquisition

Molson Coors International General, ULC

  

Nova Scotia

  

CBC Holdco, Inc.

Molson Coors International LP

  

Delaware

  

Coors International Holdco, ULC 41.56%

     

Molson Coors International General, ULC 58.44%



--------------------------------------------------------------------------------

Name of Subsidiary

  

Jurisdiction of Organization

  

Owner of Equity Interests

Molson Inc.

  

Canada

  

Molson Holdco ULC

Newco3, Inc.

  

Colorado

  

CBC Holdco LLC

 

-2 -



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Priority Indebtedness

 

Type

  

Account Party

   Amount Available
(US$mm)      Balance as
of 12/31/11  

Surety Bonds

   Molson Coors Canada Inc.      N/A       Cdn.$ 4.8   

FEMSA Kaiser Guarantee

   Molson Inc.      N/A       Cdn.$ 33.7   

Bell Centre Guarantee

   Molson Inc.      N/A       Cdn.$ 6.2   

Overdraft Availability

   Molson Inc. / Molson Canada 2005    Cdn.$ 30.0       Cdn.$ 0.0   

Line of Credit

   Molson Coors Brewing Company (UK) Limited    £ 10.0       £ 0.0   

Line of Credit

   Molson Coors Brewing Company (UK) Limited    £ 10.0       £ 0.0   

Overdraft Facility

   Molson Coors Japan Co. Ltd    ¥ 400.0       ¥ 170.0   

Letters of Credit

   Molson Coors Japan Co. Ltd    ¥ 500.0       ¥ 0.0   



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST

Deutsche Bank AG New York Branch

as Administrative Agent for the Lenders

Deutsche Bank AG, Canada Branch

as Canadian Administrative Agent for the Lenders

                 , 20    

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], a              corporation (the “Borrower”)
refers to the Credit Agreement dated as of April 3, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, and in effect on the date
hereof, the “Credit Agreement”), among Molson Coors Brewing Company, the Initial
Borrowing Subsidiaries and other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent and Deutsche Bank AG, Canada Branch, as Canadian
Administrative Agent. Capitalized terms used but not defined herein shall have
meanings provided for such terms in the Credit Agreement.

This notice constitutes a Borrowing Request pursuant to Section 2.03 of the
Credit Agreement. The Borrower hereby requests a Borrowing under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Borrowing is requested to be made:

 

  (A)

Class and Type of Borrowing1:

 

  (B)

Currency and Aggregate Principal Amount of Borrowing2:

 

  (C)

Date of Borrowing3:

 

  (D)

Interest Period4:

 

  (E) Account Number and Location:

 

1 

Specify whether the requested Borrowing (a) is to be a Global Tranche Borrowing
or a US/UK Tranche Borrowing and (b) an ABR Borrowing, Canadian Base Rate
Borrowing or Eurocurrency Borrowing.

2 

Amount must be at least equal to the applicable Borrowing Minimum and an
integral multiple of the applicable Borrowing Multiple; provided that an ABR
Borrowing or a Canadian Base Rate Borrowing may be in an aggregate amount that
is equal to the aggregate available Global Tranche Commitments or US/UK Tranche
Commitments, as applicable.

3 

Date of Borrowing must be a Business Day.

4 

Required in the case of a Eurocurrency Borrowing and must be a period
contemplated by the definition of the term “Interest Period” in the Credit
Agreement.



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the Borrowing Request and on the date of the
related Borrowing, the conditions specified in paragraphs (a) and (b) of
Section 4.03 of the Credit Agreement have been satisfied.5]

[NAME OF BORROWER],

By:           Name:           Title:          

 

5 

Only to be included in Borrowing Requests delivered after the Closing Date.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of                  , 20      among
MOLSON COORS BREWING COMPANY, a Delaware corporation (the “Company”), [NAME OF
BORROWING SUBSIDIARY] (the “New Borrowing Subsidiary”), and DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of April 3, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent and Deutsche Bank AG,
Canada Branch, as Canadian Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to, and to accept and
purchase B/As drawn by, the Company and Borrowing Subsidiaries. The Company and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary under the Credit Agreement. The Company represents that the
New Borrowing Subsidiary is a Subsidiary organized under the laws of
            . The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, [and the execution and
delivery to the Administrative Agent of a supplement to the Subsidiary Guarantee
Agreement by the New Subsidiary Borrower6] , the New Borrowing Subsidiary shall
be a party to the Credit Agreement and shall constitute a “Borrowing Subsidiary”
and a “Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement that by the
terms of the Credit Agreement are applicable to it.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

MOLSON COORS BREWING COMPANY,

 

By           Name:           Title:          

[NAME OF NEW BORROWING SUBSIDIARY],

 

By           Name:           Title:          

 

6 

Add bracketed language if the New Borrowing Subsidiary is required by the
Guarantee Requirement to become a Guarantor.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,

 

By           Name:           Title:          

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BORROWING SUBSIDIARY TERMINATION

Deutsche Bank AG New York Branch,

as Administrative Agent

for the Lenders referred to below,

60 Wall Street

New York, NY 10005

Attention: Monica Tomasevich

Telecopy: 732-380-3355

                 , 20    

Ladies and Gentlemen:

The undersigned, Molson Coors Brewing Company (the “Company”), refers to the
Credit Agreement dated as of April 3, 2012 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Initial Borrowing Subsidiaries and other Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG New York Branch, as Administrative Agent and Deutsche Bank AG,
Canada Branch, as Canadian Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

The Company hereby terminates the status of                      (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Loans made to, or B/As
drawn by, the Terminated Borrowing Subsidiary are outstanding as of the date
hereof (other than outstanding B/As for which the Terminated Borrowing
Subsidiary, pursuant to Section 2.10(d) of the Credit Agreement, has made
deposits in Prepayment Accounts for the full amount owed in respect thereof) and
that all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                                                    
     

 

2. Assignee:                                                                    
     

 

  (a) Assignee is an Affiliate of:                                          
                       

 

  (b) Assignee is a Lender Affiliate administered or managed by:

 

       __________________________________________________________

 

3. Administrative Agent: Deutsche Bank AG New York Branch, as the Administrative
Agent under the Credit Agreement

 

4. Credit Agreement: Credit Agreement dated as of April 3, 2012, among MOLSON
COORS BREWING COMPANY, the Initial Borrowing Subsidiaries and other Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
DEUTSCHE BANK AG, CANADA BRANCH, as Canadian Administrative Agent.



--------------------------------------------------------------------------------

5. Assigned Interest:

 

Tranche
Commitment/Loans or
B/As Assigned

   Aggregate Amount of Tranche
Commitments/Loans or B/As
for all Lenders      Amount of Tranche
Commitment/Loans or
B/As Assigned      Percentage Assigned of
Tranche Commitments/
Loans or B/As7  

Global Tranche

   $         $         $     

US/UK Tranche

   $         $         $     

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR [NAME OF ASSIGNOR], By     Name:     Title:     ASSIGNEE [NAME OF
ASSIGNEE], By     Name:     Title:     Consented to and Accepted: DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent, By     Name:     Title:    

 

7 

Set forth, to at least 9 decimals, as a percentage of the Tranche
Commitments/Loans or B/As of all Lenders thereunder.

 

- 2 -



--------------------------------------------------------------------------------

[Consented to:8]

MOLSON COORS BREWING COMPANY,

By     Name:     Title:    

 

8 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Company, the Borrowing
Subsidiaries, any other Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, the Borrowing Subsidiaries, any other Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) on the Effective Date, the representation, warranty,
indemnification and covenant in Section 2.16(f) of the Credit Agreement is true
and correct as applied to the Assignee, and each Borrower may rely on such
representation, warranty, indemnification and covenant with respect to the
Assignee as if such Borrower is a party to this Assignment and Assumption,
(vi) it is not a Defaulting Lender, (vii) it is a Qualifying Lender and
(viii) it is not a Competitor; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D

MANDATORY COSTS RATE

1. Definitions. In this Exhibit:

“Act” means the Bank of England Act of 1998. The terms “Eligible Liabilities”
and “Special Deposits” have the meanings ascribed to them under or pursuant to
the Act or by the Bank of England (as may be appropriate), on the day of the
application of the formula.

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

“Fees Regulations” means, as appropriate, either: (a) the Banking Supervision
(Fees) Regulations 1998; or (b) such regulations as from time to time may be in
force, relating to the payment of fees for banking supervision in respect of
periods subsequent to January 1, 2000.

“FSA” means the Financial Services Authority. Any reference to a provision of
any statute, directive, order or regulation herein is a reference to that
provision as amended or re-enacted from time to time.

2. Calculation of the Mandatory Costs Rate. The Mandatory Costs Rate is an
addition to the interest rate on each Eurocurrency Loan or any other sum on
which interest is to be calculated to compensate the Lenders for the cost
attributable to Eurocurrency Loan or such sum resulting from the imposition from
time to time under or pursuant to the Act and/or by the Bank of England, the FSA
(or other United Kingdom governmental authorities or agencies) or the European
Central Bank of a requirement to place non-interest bearing or Special Deposits
(whether interest bearing or not) with the Bank of England and/or pay fees to
the FSA calculated by reference to the liabilities used to fund the relevant
Eurocurrency Loan or such sum.

The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/100 of 1%) resulting from the application of the following formula:

For Sterling:

XL + S(L-D) + F x 0.01

100-(X + S)

For other Foreign Currencies:

F x 0.01

300

where on the day of application of the formula

X is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which Deutsche Bank AG (or its applicable affiliate) is required
under or pursuant to the Act to maintain cash ratio deposits with the Bank of
England;

L is the rate of interest (exclusive of Applicable Rate and Mandatory Costs
Rate) payable on that day on the related Eurocurrency Loan or unpaid sum
pursuant to this Agreement;

F is the rate of charge payable by Deutsche Bank AG (or its applicable
affiliate) to the FSA pursuant to the Fees Regulations and expressed in pounds
per £1 million of the Fees Base of such Reference Lender;

S is the level of interest-bearing Special Deposits, expressed as a percentage
of Eligible Liabilities, which Deutsche Bank AG, Canada Branch is required to
maintain by the Bank of England (or other United Kingdom governmental
authorities or agencies); and

D is the percentage rate per annum payable by the Bank of England to Deutsche
Bank AG (or its applicable affiliate) on Special Deposits.



--------------------------------------------------------------------------------

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)

The Mandatory Costs Rate attributable to a Eurocurrency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.

The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

3. Change of Requirements

If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent shall (with the written consent of the Company, which shall
not be unreasonably withheld) be entitled to vary the same. Any such variation
shall, in the absence of manifest error, be conclusive and binding on all
parties and shall apply from the date specified in such notice.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT dated as of April 3, 2012 among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
(the “Administrative Agent”), on behalf of the Lenders under the Credit
Agreement referred to below.

Reference is made to the Credit Agreement dated as of April 3, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent and Deutsche Bank AG, Canada
Branch, as Canadian Administrative Agent. The Lenders have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Each of the Guarantors (as defined below) is a Subsidiary of the
Company and an affiliate of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Definitions.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary other
than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors Callco
ULC, (v) Molson Canada 2005 and (vi) any other Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Effective Date.

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

SECTION 2. Guarantee.

(a) (i) Each Guarantor (other than Canadian Guarantors and UK Guarantors) hereby
irrevocably and unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the payment when
and as due of all the Obligations;

(ii) each Canadian Guarantor hereby irrevocably and unconditionally guarantees,
jointly with the other Canadian Guarantors and severally, as a primary obligor
and not merely as a surety, the payment when and as due of the Obligations of
the Canadian Borrowing Subsidiaries (other than its own Obligations as a
Canadian Borrowing Subsidiary); and

(iii) each UK Guarantor hereby irrevocably and unconditionally guarantees,
jointly with the other UK Guarantors and severally, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of the UK
Borrowing Subsidiaries (other than its own Obligations as a UK Borrowing
Subsidiary).

(b) Each of the Guarantors further agrees that the due and punctual payment of
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Without prejudice to
the



--------------------------------------------------------------------------------

Borrowers’ rights to receive demands for payment in accordance with the terms of
the Credit Agreement and to the fullest extent permitted by law, each of the
Guarantors waives presentment to, demand of payment from and protest to any
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

SECTION 3. Guarantee of Payment. Each of the Guarantors further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether or not
any bankruptcy or similar proceeding shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any Agent
or Lender to any balance of any deposit account or credit on the books of any
Agent or Lender in favor of any Borrower or any other Person.

SECTION 4. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 20, the obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of any
Loan Document or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (v) any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor) or which would impair or limit the right of any
Guarantor to subrogation.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrowers or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrowers or
any other Loan Party, other than the payment in full in cash of all the
Obligations guaranteed hereunder by such Guarantor. The Agents and the Lenders
may, at their election, compromise or adjust any part of the Obligations, make
any other accommodation with any of the Borrowers or any other Loan Party or
exercise any other right or remedy available to them against any of the
Borrowers or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations
guaranteed hereunder by such Guarantor have been fully paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any of the Borrowers or any other Loan Party, as the case may be.

SECTION 5. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation guaranteed
hereunder by such Guarantor is rescinded or must otherwise be restored by any
Agent or Lender upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.

SECTION 6. Agreement to Pay; Indemnity: Subrogation: Contribution. In
furtherance of the foregoing and not in limitation of any other right which any
Agent or Lender may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of any of the Borrowers or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor that
guarantees such Obligation hereby promises to and will, upon receipt of written
demand by any Agent or Lender, forthwith pay, or cause to be paid, to the
Applicable Agent or Lender in cash the amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon. Each Guarantor further agrees that if payment in respect of any
Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor

 

- 2 -



--------------------------------------------------------------------------------

shall make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify each Agent and Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment. Upon
payment by any Guarantor of any sums as provided in this Section 6, all rights
of such Guarantor against any of the Borrowers or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinated and junior in right
of payment to the prior payment in full in cash of all the Obligations owed by
such Borrower or Guarantor to the Agents and Lenders.

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.

SECTION 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each of the Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agents or any Lender will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 8. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Company as provided in
Section 10.01 of the Credit Agreement.

SECTION 9. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Guarantors herein and in any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and acceptance and purchase of any B/As, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or B/A or any fee or any other amount
payable under any Loan Document is outstanding and so long as the Commitments
have not expired or terminated.

SECTION 10. Binding Effect: Several Agreement. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders and their respective successors and assigns, except that no Guarantor
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 11. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 12. Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expense incurred hereunder as provided in Section 10.03 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.03 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit Agreement and the last sentence of this
clause (b)), including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement in relation to such Guarantor or any claim,
litigation, investigation or proceeding relating to the foregoing agreement,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is instituted by a third party or by any of the Borrowers or any other
Loan Party); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties. Subject to Section 2.16 of the Credit
Agreement, all payments by each Guarantor under this Agreement shall be made
without reduction or withholding for any Indemnified Taxes or Other Taxes (and
the Administrative Agent and each Guarantor hereby agree to comply with the
provisions of Section 2.16 of the Credit Agreement as if said Section referred
to this Agreement and payments by such Guarantor hereunder).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent or Lender. All amounts due under
this Section 12 shall be payable promptly after written demand therefor.

SECTION 13. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. Waivers: Amendment.

(a) No failure or delay by any Agent or Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 14, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Guarantor in any case shall
entitle such Guarantor to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
between the Administrative Agent and the Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

SECTION 15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

- 4 -



--------------------------------------------------------------------------------

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 16. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 17. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 18. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 19. Jurisdiction: Consent to Service of Process.

(a) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.

(b) Each of the Guarantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 19. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 20. Termination or Release.

(a) Subject to the reinstatement provisions of Section 5, the guarantee of a
Guarantor hereunder shall be automatically terminated when all Obligations
guaranteed by such Guarantor have been paid in full and the Lenders have no
further commitment under the Credit Agreement to lend to, or accept and purchase
B/As issued by, any Borrower whose Obligations are guaranteed by such Guarantor
hereunder. Subject to the reinstatement provisions of Section 5, this Agreement
shall terminate when all the Obligations have been paid in full and the Lenders
have no further commitment to lend or accept and purchase B/As under the Credit
Agreement.

(b) A Guarantor, including any Elective Guarantor, shall automatically be
released from its obligations hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Company; provided that the Required
Lenders shall have

 

- 5 -



--------------------------------------------------------------------------------

consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise and (y) in the case of
any Elective Guarantor, in accordance with the final sentence of Section 5.09(b)
of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraphs (a) or
(b), the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.

SECTION 21. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement, subject to Section 4.02(d) of the Credit Agreement, each Subsidiary
that is required to become a Guarantor hereunder pursuant to the Guarantee
Requirement (such a Subsidiary, a “Required Guarantor Subsidiary”) that was not
in existence or not a Required Guarantor Subsidiary on the date of the Credit
Agreement is required to enter into this Agreement as a Guarantor within 15 days
of becoming a Required Guarantor Subsidiary. Upon execution and delivery by the
Administrative Agent and a Required Guarantor Subsidiary of an instrument in the
form of Exhibit I hereto, such Required Guarantor Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

SECTION 22. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 22 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MOLSON COORS BREWING COMPANY, as Borrower, By     Name:   Title:  

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Guarantor, By    
Name:   Title:  

 

MOLSON CANADA 2005, as Borrower and as Guarantor, By     Name:   Title:  

 

By     Name:   Title:  

 

- 7 -



--------------------------------------------------------------------------------

MOLSON COORS CANADA INC.,
as Borrower and as Guarantor, By     Name:   Title:  

 

By     Name:   Title:  

 

MOLSON COORS INTERNATIONAL LP,
as Borrower and as Guarantor, By     Name:   Title:  

 

COORS BREWING COMPANY, as Guarantor, By     Name:   Title:  

 

CBC HOLDCO LLC, as Guarantor, By     Name:   Title:  

 

CBC HOLDCO 2 LLC, as Guarantor, By     Name:   Title:  

 

- 8 -



--------------------------------------------------------------------------------

MC HOLDING COMPANY LLC, as Guarantor,  

By: MOLSON COORS BREWING COMPANY

Its: Managing Member

By     Name:   Title:  

 

MOLSON COORS CAPITAL FINANCE ULC,
as Guarantor, By     Name:   Title:  

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor, By     Name:   Title:  

 

COORS INTERNATIONAL HOLDCO, ULC,
as Guarantor, By     Name:   Title:  

 

MOLSON COORS CALLCO ULC, as Guarantor, By     Name:   Title:  

 

- 9 -



--------------------------------------------------------------------------------

MOLSON INC, as Guarantor, By     Name:   Title:  

 

By     Name:   Title:  

 

MOLSON COORS HOLDINGS LIMITED,
as Guarantor, By     Name:   Title:  

 

GOLDEN ACQUISITION, as Guarantor, By     Name:   Title:  

 

NEWCO3, INC., as Guarantor, By     Name:   Title:  

 

- 10 -



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, By     Name:   Title:  

 

By     Name:   Title:  

 

- 11 -



--------------------------------------------------------------------------------

Schedule I to

the Subsidiary Guarantee Agreement

GUARANTORS

CBC HOLDCO LLC

CBC HOLDCO 2 LLC

COORS BREWING COMPANY

COORS INTERNATIONAL HOLDCO, ULC

GOLDEN ACQUISITION

MOLSON COORS BREWING COMPANY (UK) LIMITED

MOLSON CANADA 2005

MOLSON COORS CANADA INC.

MOLSON COORS CAPITAL FINANCE ULC

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS INTERNATIONAL GENERAL, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CALLCO ULC

MC HOLDING COMPANY LLC

MOLSON INC.

NEWCO3, INC.



--------------------------------------------------------------------------------

Exhibit I to the

Subsidiary Guarantee Agreement

SUPPLEMENT NO.      dated as of                  , 20__, to the Subsidiary
Guarantee Agreement dated as of 2012, among MOLSON COORS BREWING COMPANY, a
Delaware corporation (the “Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED,
MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP
(the “Initial Borrowing Subsidiaries” and, together with the Company and other
Borrowing Subsidiaries from time to time party to the Credit Agreement, the
“Borrowers”), each subsidiary of the Company listed on Schedule I hereto (each
such subsidiary individually, a “Guarantor” and collectively, the “Guarantors”)
and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of April 3, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent and Deutsche Bank AG,
Canada Branch, as Canadian Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Subsidiary
Guarantee Agreement referred to therein.

C. The Guarantors have entered into the Subsidiary Guarantee Agreement in order
to induce the Lenders to make Loans and accept and purchase B/As upon the terms
and subject to the conditions set forth in the Credit Agreement. Section 21 of
the Subsidiary Guarantee Agreement provides that additional Subsidiaries of the
Company may become Guarantors under the Subsidiary Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Subsidiary Guarantee Agreement in order to induce the Lenders to make
additional Loans and accept and purchase additional B/As and as consideration
for Loans previously made and B/As previously accepted and purchased.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 21 of the Subsidiary Guarantee Agreement,
the New Subsidiary by its signature below becomes a Guarantor under the
Subsidiary Guarantee Agreement with the same force and effect as if originally
named therein as a Guarantor and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Subsidiary Guarantee Agreement applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof. Each reference to a “Guarantor”
in the Subsidiary Guarantee Agreement shall be deemed to include the New
Subsidiary. The Subsidiary Guarantee Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and out-of-pocket disbursements of
counsel for the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

[NAME OF NEW SUBSIDIARY], By     Name:     Title:    

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent, By     Name:     Title:    

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (the “Certificate”) of MOLSON COORS BREWING COMPANY
(the “Company”), and its Subsidiaries is delivered pursuant to Section 4.02(i)
of the Credit Agreement dated as of April 3, 2012 (the “Credit Agreement”) by
and among the Company, the Initial Borrowing Subsidiaries and other Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
DEUTSCHE BANK AG, CANADA BRANCH, as Canadian Administrative Agent. Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

I, the undersigned, solely in my capacity as the duly elected qualified, and
acting [Chief Financial Officer][specify other officer of equivalent duties] of
the Company, and not individually (and without personal liability) DO HEREBY
CERTIFY to the Arrangers, the Administrative Agent and the Lenders, as of the
date hereof, as follows:

 

  1. I have carefully reviewed the Credit Agreement and the other Loan Documents
referred to therein (collectively, the “Transaction Documents”) and such other
documents as I have deemed relevant and the contents of this Certificate and, in
connection herewith, have made such investigation as I have deemed necessary
therefore.

 

  2. As of the date hereof and immediately after giving effect to the
Transactions:

 

  a. the fair value of the property (on a going concern basis) of the Company
and its subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of the
Company and its subsidiaries on a consolidated basis;

 

  b. the present fair salable value of the assets (on a going concern basis) of
the Company and its subsidiaries, on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of the Company and
its subsidiaries, on a consolidated basis, on their debts as they become
absolute and matured in the ordinary course of business;

 

  c. the Company and its subsidiaries, on a consolidated basis, do not intend
to, nor do they believe that they will, incur debts or liabilities that would be
beyond their ability to pay as such debts and liabilities mature in the ordinary
course of business; and

 

  d. the Company and its subsidiaries are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
the Company and its subsidiaries’ property would constitute an unreasonably
small capital.

For the purposes of this Certificate, the amount of contingent liabilities at
any time have been computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto executed this certificate on
the date first written above.

 

MOLSON COORS BREWING COMPANY    Name: Title:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LEGAL OPINIONS



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF RESOLUTIONS AND SECRETARY’S CERTIFICATES



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CLOSING DATE CERTIFICATE